Exhibit 10.2

 

EXECUTION COPY

 

PRODUCTION PLATFORM LEASE AGREEMENT

2005-1

 

dated as of

 

June 17, 2005

 

between

 

SPINNAKER FRONT RUNNER STATUTORY TRUST 2005-1,

 

as Lessor

 

and

 

SPINNAKER FR SPAR CO., L.L.C.,

(Taxpayer I.D. Number 20-1985173)

 

as Lessee

 

Lease of an Undivided Interest in the Front Runner Oil and Gas Production
Platform

 

AS SET FORTH IN SECTION 14.1 OF THIS LEASE, CERTAIN OF THE RIGHT, TITLE AND
INTEREST OF THE LESSOR IN AND TO THIS LEASE HAS BEEN ASSIGNED AND MORTGAGED TO,
AND IS SUBJECT TO A SECURITY INTEREST IN FAVOR OF WELLS FARGO BANK NORTHWEST,
NATIONAL ASSOCIATION, AS INDENTURE TRUSTEE, UNDER THE TRUST INDENTURE, MORTGAGE,
ASSIGNMENT OF LEASES AND RENTS AND SECURITY AGREEMENT DATED AS OF THE DATE
HEREOF BETWEEN THE LESSOR AND THE INDENTURE TRUSTEE, AS SUCH INDENTURE MAY BE
AMENDED, MODIFIED OR SUPPLEMENTED FROM TIME TO TIME IN ACCORDANCE WITH THE
PROVISIONS THEREOF. THIS LEASE HAS BEEN EXECUTED IN SEVERAL COUNTERPARTS. TO THE
EXTENT, IF ANY, THAT THIS LEASE CONSTITUTES CHATTEL PAPER (AS SUCH TERM IS
DEFINED IN THE UNIFORM COMMERCIAL CODE AS IN EFFECT IN ANY APPLICABLE
JURISDICTION), NO SECURITY INTEREST IN THIS LEASE MAY BE CREATED THROUGH THE
TRANSFER OR POSSESSION OF ANY EXECUTED COUNTERPART OTHER THAN THE ORIGINAL
CHATTEL PAPER EXECUTED COUNTERPART, WHICH SHALL BE IDENTIFIED AS THE COUNTERPART
THAT CONTAINS THE RECEIPT THEREFOR EXECUTED BY THE INDENTURE TRUSTEE ON OR
IMMEDIATELY FOLLOWING THE SIGNATURE PAGE THEREOF.

 

THIS DOCUMENT MAY CONSTITUTE A SECURITY AGREEMENT UNDER THE

UNIFORM COMMERCIAL CODE



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

SECTION 1   

DEFINITIONS; INTERPRETATION

   1 SECTION 2   

LEASE OF UNDIVIDED INTEREST; ETC

   1 2.1      Undivided Interest    1 2.2      Personal Property    1 2.3     
Description    2 SECTION 3   

RENT

   2 3.1      Base Rent    2 3.2      Supplemental Rent    3 3.3      Method of
Payment    4 3.4      Late Payment    4 3.5      Minimum Payment    4 3.6     
Net Lease; No Setoff; Etc    5 3.7      [Intentionally Omitted]    6 3.8     
[Intentionally Omitted]    6 3.9      Applicability of Payments from Acceptable
Letter of Credit    6 SECTION 4   

RECOMPUTATION OF BASE RENT, BASE TERMINATION VALUE, TERMINATION VALUE

AND FIXED PRICE PURCHASE AMOUNT

   6 4.1      Adjustments to Rent Percentages    6 4.2      Limitations on
Adjustments    8 4.3      Timing of Adjustments    8 4.4      Confirmation of
Adjustments    8 4.5      Further Assurances    9 SECTION 5   

RENEWAL

   9 5.1      Renewal Terms    9 5.2      Renewal Rent    10 5.3      Notice;
Determination of Fair Market Sales Value; Determination of Fair Market Rental
Value; Determination of Adjusted Remaining Useful Life    10 5.4      Base
Termination Values and Termination Values    11 SECTION 6   

PURCHASE OPTIONS

   11 6.1      Purchase Options    11

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

6.2      Notice of Election; Manner of Purchase; Transfer After Purchase    12
6.3      Assumption of Notes    12 SECTION 7   

EARLY TERMINATION FOR OBSOLESCENCE

   12 7.1      Decision    12 7.2      Notice of Termination    13 7.3      Sale
of Undivided Interest; Termination Payment    13 7.4      Retention of Undivided
Interest by Lessor    14 SECTION 7A   

EARLY TERMINATION FOR BURDENSOME BUYOUT EVENT

   15 7A.1    Burdensome Buyout Event.    15 7A.2    Burdensome Buyout Payment;
Transfer.    16 7A.3    Assumption of Notes.    16 SECTION 8   

RELINQUISHMENT OF POSSESSION AND USE OF UNDIVIDED INTEREST

   16 SECTION 9   

ENJOYMENT; DISCLAIMER OF WARRANTIES

   19 9.1      Enjoyment    19 9.2      Disclaimer of Warranties    19 9.3     
Enforcement of Warranties    20 SECTION 10   

LIENS

   21 SECTION 11   

OPERATION, MAINTENANCE AND LAWFUL USE; MODIFICATIONS; REPLACEMENTS;

PERSONNEL; SALVAGE; FUEL; IDENTIFICATION

   21 11.1      Operation, Maintenance; Lawful Use    21 11.2     
[Intentionally Omitted]    22 11.3      Required Modifications    22 11.4     
Optional Modifications    22 11.5      Title to Modifications; Purchase Option
for Certain Severable Modifications    23 11.6      Payment for Modifications   
23 11.7      Replacement of Components; Title to Components; Removal of Property
   23 11.8      [Intentionally Omitted]    24 11.9      [Intentionally Omitted]
   24

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

11.10      Fuel, Oil, Etc    24 11.11      Identification of Platform    24
11.12      [Intentionally Omitted]    24 11.13      Required Filings    24
11.14      Repair of Platform    24 SECTION 12   

EVENT OF LOSS

   25 12.1      Notice of Event of Loss    25 12.2      Payment of Base
Termination Value and Termination Value, Etc    25 12.3      Application of
Payments Upon an Event of Loss    27 12.4      Application of Payments Not
Relating to an Event of Loss    29 12.5      Lease Default or Lease Event of
Default    30 SECTION 13   

INSURANCE

   30 13.2      Adjustment of Losses/Distribution of Proceeds:    35 13.3     
Application of Insurance Proceeds    35 13.4      Annual Insurance Report    35
13.5      No Duty to Verify of Review    35 SECTION 14   

LEASEHOLD MORTGAGE PROVISIONS; LESSOR’S RIGHT TO ASSIGN; LESSEE’S RIGHT TO

TRANSFER POSSESSION

   36 14.1      Assignment by Lessor; Security for Lessor’s Obligations to
Indenture Trustee    36 14.2      Transfers of Possession by Lessee    36
SECTION 15   

LEASE EVENTS OF DEFAULT

   38 SECTION 16   

REMEDIES

   41 16.1      In General    41 16.2      Continuing Obligations    43 16.3  
   Louisiana Specific Remedies    44 16.4      Remedies Cumulative    44
SECTION 17   

NOTICES

   45 SECTION 18   

RIGHT TO PERFORM FOR LESSEE

   45 18.1      Lessor’s Right to Perform for Lessee    45 18.2      Performance
by Guarantor and Sublessees    46

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

SECTION 19   

MISCELLANEOUS

   46 19.1        Amendments in Writing    46 19.2        Severability of
Provisions    46 19.3        Governing Law    46 19.4        Headings    47
19.5        Counterpart Execution    47 19.6        Successors and Assigns    47
19.7        Investment of Security Funds    47 19.8        Immunities;
Satisfaction of Undertakings; Successor Lessor Trustee    47 19.9       
Performance of Obligations to Indenture Trustee and Holders    48 19.10     
True Lease    48 19.11      Memorandum of Lease    48

 

Schedule 1, Part 1 – Base Rent Percentages

Schedule 1, Part 2 – Base Rent Allocations

Schedule 1, Part 3 – Section 467 Allocated Rent and Interest

Schedule 2 – Base Termination Value Percentages and Termination Value
Percentages

Schedule 3 – Fixed Price Purchase Amount

 

Exhibit A – Description and Location of Platform

Exhibit B – Description of Undivided Interest

Exhibit C – Form of Lease Supplement No. 1

 

-iv-



--------------------------------------------------------------------------------

PRODUCTION PLATFORM LEASE AGREEMENT

2005-1

 

This PRODUCTION PLATFORM LEASE AGREEMENT dated as of June 17, 2005 is entered
into between Spinnaker Front Runner Statutory Trust 2005-1, a Delaware statutory
trust, as Lessor (together with its successors and permitted assigns, the
“Lessor”), and Spinnaker FR Spar Co., L.L.C., a Delaware limited liability
company (together with its successors and permitted assigns, the “Lessee”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to this Lease, the Lessor desires to lease the Undivided
Interest to the Lessee and the Lessee desires to lease the Undivided Interest
from the Lessor;

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1

 

DEFINITIONS; INTERPRETATION

 

For the purposes hereof, capitalized terms used herein (including those used in
the preamble and in the foregoing recital) and not otherwise defined herein
shall have the meanings assigned to them in Appendix A to the Participation
Agreement dated as of even date herewith among Spinnaker Exploration Company,
L.L.C., the Lessor, and others, which Appendix A shall for all purposes
constitute a part of this Agreement and shall be subject to amendment in
accordance with the terms hereof.

 

SECTION 2

 

LEASE OF UNDIVIDED INTEREST; ETC.

 

2.1 Undivided Interest. Upon the terms and subject to the conditions of this
Lease, the Lessor agrees to lease and, upon delivery of Lease Supplement No. 1,
leases the Undivided Interest to the Lessee, and the Lessee agrees to lease and,
upon acceptance of Lease Supplement No. 1, leases the Undivided Interest from
the Lessor, for the Initial Lease Term and, subject to the exercise by the
Lessee or the Lessor of the renewal option or options as provided in Section 5,
the Renewal Term or Renewal Terms.

 

2.2 Personal Property. The parties hereto stipulate and agree that the Platform,
the Undivided Interest and the Lessor’s Share of all Modifications to the
Platform and every portion thereof is severed, and shall be and remain severed,
to the maximum extent permitted by law, from any real estate or real property or
immovable property underneath the Platform, even if physically attached thereto.
To the maximum extent permitted by law, the parties agree that (i) the Platform,
the Undivided Interest and all such Modifications shall constitute movable
personal property and shall not be or become fixtures, component parts or
otherwise part of the real estate or real property or immovable property
underneath the Platform or of any other real or

        Spinnaker         Lease Agreement 2005-l

 

 



--------------------------------------------------------------------------------

immovable property and (ii) this Lease is a lease of “movables” subject to and
governed by, for some purposes, the internal law of Louisiana, including,
without limitation, its Lease of Movables Law (La. R.S. 9:3301, et seq.), and
Book III, Title IX, of the Louisiana Civil Code, and not the immovable property
law of the State of Louisiana. The Lessee will not enter into or be a party to
any lease, deed of trust or mortgage of any real or immovable property on which
any portion of the Platform is or is to be located or enter into any other
agreement which, in each case, grants to any other Person any right to any
portion of the Platform by reason of such portion being an accession to or
component part of any real or immovable property owned by such Person to the
extent such lease or mortgage would constitute a Lien on the Platform or the
Undivided Interest that is not a Permitted Lien.

 

2.3 Description. The Lessee represents and warrants that the Platform is
described in Exhibit A and the Undivided Interest is described in Exhibit B.

 

SECTION 3

 

RENT

 

3.1 Base Rent. (a) For the Initial Lease Term, the Lessee agrees to pay or cause
to be paid Base Rent to the Lessor, payable on each Base Rent Payment Date
commencing with the first Base Rent Payment Date to occur on September 20, 2005,
such installment on any Base Rent Payment Date to be in an amount equal to the
product of (i) the Lessor’s Cost multiplied by (ii) the applicable Base Rent
Percentage, in accordance with Schedule 1, Part 1, subject to adjustment
pursuant to Section 4 hereof. The term “Base Rent” is intended to constitute
“fixed rent” (as such term is defined in Treasury Regulation § 1.467-1(h)(3));

 

(b) Base Rent shall accrue for the use of the Undivided Interest, and shall be
allocated to each Rental Period, in accordance with the Base Rent allocation for
each Rental Period determined by multiplying the Lessor’s Cost by the percentage
set forth opposite such Rental Period on Schedule 1, Part 2, (the “Allocated
Rent”) subject to adjustment pursuant to Section 4 hereof. Notwithstanding that
Base Rent is and shall remain payable in accordance with Section 3.1(a), the
Lessor and the Lessee agree that the Allocated Rent for the Undivided Interest
allocated pursuant to this Section 3.1(b) shall represent and be the amount of
Base Rent for which Lessee becomes liable on account of the use of the Undivided
Interest for each calendar year, in whole or in part, of the Lease Term, it
being agreed that the total amount of Base Rent payable as set forth on Schedule
1, Part 1 for the Initial Lease Term is equal to the total amount of the
Allocated Rent as specified on Schedule 1, Part 2 (taking into consideration any
Lessor Section 467 Interest and any Lessee Section 467 Interest accrued with
respect to any Section 467 Loan) for the Initial Lease Term;

 

(c) It is the intention of the parties hereto that the allocation of Base Rent
to each Base Rent Payment Date as provided in Section 3.1(b) constitutes a
specific allocation of fixed rent within the meaning of Treasury Regulations
§1.467-1(c)(2)(ii)(A), with the effect that (because of the differences in
timing between Schedule 1, Part 1 and Schedule 1, Part 2 pursuant to Treasury
Regulations §§1.467-1(d) and 1.467-2) the Lessor and the Lessee, on any federal
income tax returns filed by either of them (or on any return on which their
income is included), shall accrue the amounts of Allocated Rent determined in
accordance with Section 3.1(b) and set

 

        Spinnaker         Lease Agreement 2005-l

-2-



--------------------------------------------------------------------------------

forth for each Base Rent Payment Date in the column under the caption “Base Rent
Allocation Amount” on Schedule 1, Part 2. Because there shall be from time to
time a difference between (i) the cumulative amount of Base Rent paid by the
Lessee (as set forth in Section 3.1(a)) and (ii) the cumulative amount of Base
Rent allocated pursuant to Section 3.1(b), there shall exist a loan for purposes
of Section 467 of the Code, the amount of which is as set forth on “column (F)”
on Schedule 1, Part 3 under the caption “Section 467 Loan Balance” (the “Section
467 Loan”) determined in accordance with Treasury Regulations §1.467-4. If the
applicable amount of the Section 467 Loan set forth in column (F) on Schedule 1,
Part 3 reflects an excess of the cumulative amount of Base Rent paid pursuant to
Section 3.1(a) over the cumulative amount of Allocated Rent accrued (in
accordance with Treasury Regulations §1.467-1(d)(2)) pursuant to Section 3.1(b),
such amount, as appropriately adjusted for Lessor Section 467 Interest or Lessee
Section 467 Interest (the “Lessor Section 467 Loan Balance”), represents a loan
from the Lessee to the Lessor for income tax purposes; if the applicable amount
of the Section 467 Loan set forth in column F on Schedule 1, Part 3 reflects an
excess of the cumulative amount of Allocated Rent accrued pursuant to Section
3.1(b) over the cumulative amount of Base Rent paid pursuant to Section 3.1(a),
such amount, as appropriately adjusted for Lessor Section 467 Interest or Lessee
Section 467 Interest (the “Lessee Section 467 Loan Balance,” and together with
the Lessor Section 467 Loan Balance, the “Section 467 Loan Balance” within the
meaning of Treasury Regulations §1.467-4(a)), represents a loan from the Lessor
to the Lessee for income tax purposes and is shown in parentheses. If there
shall be a Lessor Section 467 Loan Balance, the Lessor shall deduct interest
expense and the Lessee shall accrue interest income, in each case, in an amount
equal to the amount set forth in column (D) under the caption “Interest” for the
applicable period on Schedule 1, Part 3 (the “Lessor Section 467 Interest”). If
there shall be a Lessee Section 467 Loan Balance, the Lessor shall accrue
interest income and the Lessee shall deduct interest expense, in each case, in
an amount equal to the amount set forth in parentheses for the applicable period
in column (D) on Schedule 1, Part 3 (the “Lessee Section 467 Interest”). All
Section 467 Loan Balances, Lessor Section 467 Interest and Lessee Section 467
Interest are already included as part of Base Rent and Termination Value and are
payable as a portion of the amounts determined pursuant to Section 3.1(a) and
set forth on Schedule 1, Part 1 or as determined by multiplying the Lessor’s
Cost by the percentage set forth opposite such Termination Value Determination
Date under the heading “Termination Value” in column (E) on Schedule 2, as
applicable.

 

Upon any Lease Termination Date prior to the expiration of the Initial Lease
Term, the parties hereby acknowledge and agree that (i) any remaining Lessor
Section 467 Loan Balance and any interest accrued thereon shall be repaid by the
Lessor to the Lessee upon such termination in any case where Base Termination
Value or Termination Value is not payable by the Lessee, (ii) any remaining
Lessee Section 467 Loan Balance and any interest accrued thereon shall be repaid
by the Lessee to the Lessor upon such termination in any case where Base
Termination Value or Termination Value is not payable by the Lessee, and (iii)
if the Fixed Price Purchase Option is not exercised, any remaining Lessor
Section 467 Loan Balance shall be repaid by the Lessor to the Lessee on the
expiration of the Initial Lease Term.

 

3.2 Supplemental Rent. The Lessee shall pay to the Lessor, for its own account,
or to the Person entitled thereto, as provided herein or in any other Operative
Document, any and all Supplemental Rent promptly as the same shall become due
and payable, and in the event of any failure on the part of the Lessee to pay
any Supplemental Rent due to any party to the Operative

 

        Spinnaker         Lease Agreement 2005-l

-3-



--------------------------------------------------------------------------------

Documents, the Lessor shall have all rights, powers and remedies provided for
herein in the case of nonpayment of Base Rent. The Lessee will also pay as
Supplemental Rent an amount equal to (A) any Swap Breakage Amount to the extent
then due and payable by the initial Loan Participant on each date such amount
becomes due and payable and (B) all other costs, expenses, fees and other
amounts to the extent then due and payable by Lessor under the Indenture on the
dates such amounts become due and payable.

 

3.3 Method of Payment. Except as provided in Section 14.1(b), all Rent payable
to the Lessor shall be paid to the Lessor’s account specified in Schedule 1 to
the Participation Agreement or to such other account at such other place as the
Lessor shall specify in writing to the Lessee at least five Business Days prior
to the due date thereof. All Supplemental Rent payable to any Person other than
the Lessor pursuant to any Operative Document shall be paid directly to such
Person as provided in such Operative Document. Each payment of Rent shall be
made by the Lessee in immediately available funds, on or before 11:00 a.m., New
York time at the required place of receipt, on the scheduled date on which such
payment shall be due, unless such scheduled date shall not be a Business Day in
which case such payment shall be due and payable on the next succeeding Business
Day with the same force and effect as if made on such scheduled date and
provided such payment is made on such next succeeding Business Day unless such
Business Day occurs in the next calendar month, in which case such payment shall
be due on the immediately preceding Business Day with no adjustment for interest
from the amount of such payment from such scheduled date.

 

3.4 Late Payment. If any Rent shall not be paid when due, the Lessee shall pay
to the Lessor (or, in the case of Supplemental Rent, to the Lessor for its own
account or to the Person entitled thereto as provided herein or in such other
Operative Document), as Supplemental Rent, interest (to the maximum extent
permitted by law) on such overdue amount from and including the due date thereof
to but excluding the date of payment thereof (unless payment is made after 12:00
noon, New York time at the place of receipt, in which event such date of payment
shall be included) at the Overdue Rate.

 

3.5 Minimum Payment. (a) Notwithstanding any other provision of this Lease
(including, without limitation, Section 4) or any other Operative Document, (a)
the amount of Base Rent payable on each Base Rent Payment Date, as the same may
be adjusted pursuant to Section 4 (excluding, in each case, any portion thereof
constituting an Excepted Payment), shall be at least equal to the aggregate
amount of scheduled principal and accrued interest due and payable on the Notes
Outstanding on such Base Rent Payment Date, and (b) the amount of Fixed Price
Purchase Amount, Base Termination Value and Termination Value (and any Section
467 Loan Balance or other amounts payable by reference thereto), as of any date,
as each such amount may be adjusted pursuant to Section 4 (but excluding, in
each case, any portion thereof constituting an Excepted Payment) together with
any Base Rent payable on or prior to such date and attributable to the period
prior to such date, shall be at least equal to the aggregate amount of principal
and accrued interest which would be due and payable on the Notes Outstanding on
such date assuming such date was the date such payment was due on the Notes in
respect of any payment by the Lessee of Fixed Price Purchase Amount, Base
Termination Value or Termination Value.

 

        Spinnaker         Lease Agreement 2005-l

-4-



--------------------------------------------------------------------------------

(b) The amount of Supplemental Rent payable on any date, exclusive of any
portion thereof that is an Excepted Payment, shall be at least equal to the Swap
Breakage Amount, costs and expenses incurred by the Indenture Trustee and all
other amounts due and payable (other than principal and accrued interest) on the
Notes Outstanding on such date.

 

3.6 Net Lease; No Setoff; Etc. This Lease is a net lease and, notwithstanding
any other provision of this Lease, the obligation of the Lessee to pay Rent
hereunder shall be absolute and unconditional and, to the extent allowed by
applicable law, shall not be affected by any circumstance of any character,
including, without limitation: (a) counterclaim, setoff, deduction, defense,
abatement, compensation, confusion, suspension, deferment, diminution or
reduction; (b) any defect in the condition, design, quality or fitness for use
of the Undivided Interest, the Platform or any part of either thereof or
interest therein or redhibitory defect therein; (c) any damage to, removal,
abandonment, salvage, loss, scrapping or destruction of or any requisition or
taking of, the Undivided Interest, the Platform or any part thereof or interest
therein; (d) any restriction, prevention, interruption or curtailment of or
interference with any use, operation or possession of the Undivided Interest,
the Platform or any part thereof or interest therein; (e) any defect in, or any
Lien on, title to the Undivided Interest, the Platform or any part thereof or
interest therein; (f) any change, waiver, extension, indulgence or other action
or omission in respect of any obligation or liability of the Lessee or the
Lessor; (g) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to the Lessee, the
Indenture Trustee, the Lessor, the Owner Participant, any OP Guarantor, any Loan
Participant, any Holder or any other Person, or any action taken with respect to
this Lease by any trustee or receiver of any Person mentioned above, or by any
court; (h) any claim that the Lessee has or might have against any Person,
including, without limitation, the Indenture Trustee, any Loan Participant, the
Lessor, the Owner Participant, any OP Guarantor or any Holder (but this Section
3.6 shall not constitute a waiver of any such claim); (i) any failure on the
part of the Lessor, the Indenture Trustee, the Owner Participant, any OP
Guarantor, any Loan Participant, any Holder or any other Person to perform or
comply with any of the terms hereof or of any other agreement; (j) any
invalidity or unenforceability or disaffirmance of this Lease or any provision
hereof or any of the other Operative Documents or any provision of any thereof,
whether against or by the Lessee or otherwise; or (k) any other occurrence
whatsoever, whether similar or dissimilar to the foregoing, whether or not the
Lessee shall have notice or knowledge of any of the foregoing. Except as
expressly provided herein, the Lessee, to the maximum extent permitted by law,
waives all rights now or hereafter conferred by statute or otherwise to quit,
terminate or surrender this Lease, or to any diminution or reduction of Rent
payable by the Lessee hereunder. All payments by the Lessee of Base Rent, Base
Termination Value, Termination Value or Fixed Price Purchase Amount (or any
amounts payable by reference thereto) made hereunder as required hereby shall be
final absent manifest error, and the Lessee shall not seek to recover any such
payment or any part thereof for any reason whatsoever absent manifest error. If
this Lease shall be terminated in whole or in part for any reason whatsoever the
Lessee shall, except as expressly provided herein, nonetheless pay to the Lessor
(or, in the case of Supplemental Rent, to the Person entitled to such
Supplemental Rent as specified herein or in the appropriate Operative Document)
an amount equal to each Rent payment at the time and in the manner that such
payment would have become due and payable under the terms of this Lease if it
had not been terminated in whole or in part. Nothing contained in this Section
3.6 shall be construed as (a) a guaranty of (i) the value of the Undivided
Interest or the Platform upon the expiration or termination of the Initial Lease
Term or any

 

        Spinnaker         Lease Agreement 2005-l

-5-



--------------------------------------------------------------------------------

Renewal Term, (ii) the useful life of the Platform or (iii) payment of any of
the Notes, or (b) a prohibition of assertion of any claim against any
manufacturer, supplier, dealer, vendor, contractor, subcontractor or installer
with respect to the Platform or (c) a waiver by the Lessee of its right to
assert and sue upon any claims it may have against any other Person in one or
more separate actions.

 

3.7 [Intentionally Omitted].

 

3.8 [Intentionally Omitted].

 

3.9 Applicability of Payments from Acceptable Letter of Credit. Anything to the
contrary notwithstanding in this Lease or in any other Operative Document, a
drawing under any Acceptable Letter of Credit shall be applied against the
Equity Portion of unpaid Base Rent and indemnities as either becomes due and
owing and the parties hereto shall treat the proceeds of such drawing as a
prepayment of Base Rent (other than those applied as the payment of indemnities)
by the Lessee in accordance with Section 467 of the Code and the Regulations
thereunder and the Base Rent, Fixed Price Purchase Amount, Base Termination
Value Percentages, Termination Value Percentages, Section 467 Loan Balance,
Lessor Section 467 Interest and Lessee Section 467 Interest shall be adjusted in
a manner consistent with Section 4 of the Lease. Notwithstanding the foregoing,
if Section 16.1(g) is applicable, the drawing (to the extent not previously
applied hereunder) shall be applied in accordance with Section 16.1(g).

 

SECTION 4

 

RECOMPUTATION OF BASE RENT, BASE TERMINATION VALUE,

TERMINATION VALUE AND FIXED PRICE PURCHASE AMOUNT

 

4.1 Adjustments to Rent Percentages. (a) If (i) the actual Closing Date is a
date other than as set forth in Schedule 2 to the Participation Agreement, (ii)
the actual amount of Transaction Expenses paid by the Lessor as a percentage of
Lessor’s Cost is other than as set forth in Schedule 2 to the Participation
Agreement, (iii)(A) the Owner Participant’s Net Economic Return is affected by
any amendment to the Code or the regulations thereunder that is enacted, adopted
or promulgated on or prior to the Closing Date (or in the case of proposed
regulations, are proposed prior to the Closing Date and have a proposed
effective date prior to the Closing Date), or (B) the Owner Participant’s Net
Economic Return would be affected by any proposed amendment to the Code (for
this purpose, a proposed amendment to the Code means any amendment to the Code,
whether codified or in effective date provisions which are not codified,
introduced in a bill proposed by a member of the U.S. House Ways and Means
Committee or the U.S. Senate Finance Committee or proposed by the U.S. President
(or his staff) or the U.S. Department of the Treasury, in any case, prior to the
Closing Date) or proposed regulations that have been proposed on or prior to the
Closing Date and have a proposed effective date on or after the Closing Date,
(iv) the amount of the Notes, the actual Debt Rate and/or amortization of the
Notes is other than as set forth in Schedule 2 to the Participation Agreement,
(v) on or prior to the Closing Date any other Pricing Assumption proves to be
incorrect, (vi) the Notes are refinanced or refunded at any time pursuant to
Section 15 of the Participation Agreement, or (vii) Additional Notes are issued
by the Lessor in connection with a Supplemental Financing pursuant to Section 14
of the Participation Agreement, then, in each

 

        Spinnaker         Lease Agreement 2005-l

-6-



--------------------------------------------------------------------------------

case, subject to the following provisions of this Section 4 and to the
provisions of Section 3.5, the Base Rent Percentages and the Base Rent
Allocations shall be appropriately adjusted (A) in the case of an adjustment
pursuant to clause (i), (ii), (iii)(A), (iv) or (v) above, prior to the Closing
Date and (B) in the case of an adjustment pursuant to clause (iii)(B), (vi) or
(vii) above, after the Closing Date (provided that as a condition to any
adjustment pursuant to clause (iii)(B) above, the Owner Participant shall, on or
prior to the Closing Date, deliver to the Lessee a list of all such proposed
amendments along with a description in reasonable detail of the economic impact
on the Owner Participant’s Net Economic Return and any necessary adjustments
therefor and such adjustment shall be finalized and first effective on the first
Base Rent Payment Date occurring at least 30 days after such enactment; provided
further that if any such proposed amendment does not appear on such list, such
proposed amendment shall not be the basis of any adjustment, even if
subsequently adopted), in each case so as to (x) first, preserve the Owner
Participant’s Net Economic Return and (y) to the extent consistent with clause
(x), second, minimize the Net Present Value of Base Rent, and (iii) third,
minimize Termination Value factors to the extent possible consistent with
clauses (x) and (y) above.

 

(b) At the sole request of the Lessee, any adjustment pursuant hereto may
incorporate a revised amortization schedule for the Notes, which amortization
schedule shall be structured to preserve the Owner Participant’s Net Economic
Return while, to the extent consistent therewith, minimizing the Net Present
Value of Base Rent in a manner consistent with the provisions of this Section
4.1; provided that no such adjustment shall increase the average life to
maturity, or the maturity date, of any of the Notes from that set forth in the
Pricing Assumptions.

 

(c) In connection with any such adjustment to the Base Rent Percentages and the
Base Rent Allocations made pursuant to this Section 4.1, appropriate
corresponding adjustments shall be made to the Fixed Price Purchase Amount, Base
Termination Value Percentages, Termination Value Percentages, Allocated Rent,
Section 467 Loan Balance, Lessor Section 467 Interest and Lessee Section 467
Interest; provided that the Fixed Price Purchase Amount shall not be reduced
below the expected Fair Market Sales Value of the Undivided Interest as of the
Fixed Price Purchase Option Date (and shall continue to satisfy the Owner
Participant’s requirements that the present value, as of the Fixed Price
Purchase Option Date of the sum of (i) Base Rent accruing after such date during
the Initial Lease Term plus (ii) the estimated fair market value of the
Undivided Interest on the Lease Termination Date plus (iii) any other reasonably
determinable costs which would be avoided by the exercise of the Fixed Price
Purchase Option, in each case determined using the Guarantor’s weighted average
cost of capital as the discount rate, shall be less than the Fixed Price
Purchase Amount), or, if the adjustment is more than one year after the Closing
Date and if the appraised amount is higher, as set forth in an appraisal
delivered in connection with such adjustment.

 

(d) On or prior to the time of closing on the Closing Date, the Base Rent
Percentages will be adjusted upward or downward to reflect tax law changes
described in clause (iii)(A) of Section 4.1(a), subject to the conditions
therein. If such adjustment, together with any future adjustments that would
result from the adoption of any proposed amendments under clause (iii)(B) of
Section 4.1(a) (subject to the conditions therein), would cause an increase in
the implicit interest rate that discounts the Base Rent payable through the
Fixed Price Purchase Option Date and the Fixed Price Purchase Amount (taking
into account the Lessor’s Section 467 Loan Balance) with respect to the Lessor’s
Cost by two hundred (200) or more basis points,

 

        Spinnaker         Lease Agreement 2005-l

-7-



--------------------------------------------------------------------------------

Lessee shall have the option to terminate this Lease. Anything to the contrary
notwithstanding, in the event the Lessee elects to terminate this Lease pursuant
to this Section 4.1(d), Lessee shall be obligated to pay all Transaction
Expenses and upon payment of such Transaction Expenses, this Lease and Lessee’s
obligations hereunder shall terminate.

 

4.2 Limitations on Adjustments. (a) Any adjustment of the Base Rent Percentages
pursuant to this Section 4 shall be computed by the Owner Participant in a
manner so as to satisfy the requirements of (i) Section 3.5 hereof and (ii)
Revenue Procedures 2001-28 and 2001-29 (to the extent then in effect) and
Section 467 of the Code and any regulations effective or proposed thereunder and
will not, in the opinion of independent tax counsel selected by the Owner
Participant and reasonably acceptable to the Lessee, cause this Lease to be a
“disqualified leaseback or long-term agreement” within the meaning of Section
467 of the Code and such regulations; and provided that no adjustment of the
Base Rent Percentages pursuant to this Section 4 will result in the Allocated
Rent for the Rental Period beginning on the Closing Date and ending 90 days (or
the last day of the third month, if earlier) thereafter being other than zero.

 

(b) In making any adjustment pursuant to this Section 4, each of the Pricing
Assumptions and the other assumptions and methods of calculation (including tax
and appraisal constraints) employed in the calculation of the Base Rent
Percentages, Base Termination Value Percentages, Termination Value Percentages,
Fixed Price Purchase Amount, Allocated Rent, Section 467 Loan Balance, Lessor
Section 467 Interest and Lessee Section 467 Interest each as set forth in the
applicable schedules attached hereto on the Closing Date, other than Pricing
Assumptions and such other assumptions that have changed or proven to be
incorrect (as such Pricing Assumptions shall have been modified by previous
adjustments under this Section 4) shall be used consistently with the
assumptions and methods of calculation originally employed in the calculation of
such percentages and amounts, subject to the constraints specifically provided
herein.

 

4.3 Timing of Adjustments. All adjustments to be made pursuant to this Section 4
shall be made as soon as practicable after the event giving rise to the
adjustment and shall in each case be made in respect of installments of Base
Rent accruing on and after the date such adjustment is made; provided that all
adjustments to the Base Termination Value Percentages and Termination Value
Percentages shall be effective immediately.

 

4.4 Confirmation of Adjustments. (a) The amount of any adjustment pursuant to
this Section 4 shall be determined by the Owner Participant, which shall provide
to the Lessee, the Lessor and the Indenture Trustee notice of such adjustment
accompanied by an Officer’s Certificate of the Owner Participant, which
Officer’s Certificate shall set forth the amount of and the reason for any such
adjustment and which shall confirm that such adjustment was made in accordance
with the provisions of this Section 4. Such adjustment shall become effective as
of the date set forth therein (determined in accordance with Section 4.3
(subject to later revision, if any, pursuant to Section 4.4(b))) upon delivery
by the Owner Participant to the Lessee of such notice and Officer’s Certificate.

 

Within 20 Business Days after receipt of such notice and Officer’s Certificate,
the Lessee may request that such adjustment be verified by a nationally
recognized, independent public accounting firm selected by the Lessee and
reasonably acceptable to the Owner Participant. In

 

        Spinnaker         Lease Agreement 2005-l

-8-



--------------------------------------------------------------------------------

such verification process, such accounting firm shall be given access by the
Owner Participant to the assumptions, methods, computations, programs and files
utilized by the Owner Participant in calculating such proposed adjustment and
employed in the calculation of the Base Rent Percentages, Base Termination Value
Percentages, Termination Value Percentages, Fixed Price Purchase Amount,
Allocated Rent, Section 467 Loan Balance, Lessor Section 467 Interest and Lessee
Section 467 Interest, subject to the execution of such confidentiality
agreements as the Owner Participant shall reasonably request (which agreements
shall prohibit disclosure of the Owner Participant’s assumptions, methodology,
computations, programs or files to any third party, including the Lessee). Such
accounting firm shall be entitled only to verify the mathematical calculations
made by the Owner Participant and shall not be entitled to interpret the
provisions of this Lease. Under no circumstances shall such accounting firm or
any other Person be entitled to review the tax returns of the Owner Participant.
Any revised adjustment resulting from such verification shall become effective
with respect to the next Base Rent Payment Date after such verification has been
concluded, and shall take into account any underpayment or overpayment resulting
from an earlier effectiveness of the original adjustment.

 

(b) Such verification by such accounting firm shall be at the expense of the
Lessee unless such verified adjustment results in a readjustment in favor of the
Lessee that exceeds ten (10) basis points in the Net Present Value of Base Rent,
in which case such verification shall be at the expense of the Owner
Participant. Such determination by the Owner Participant, or, if so requested in
accordance with Section 4.4(b), such verified adjustment, as the case may be,
shall be conclusive and binding.

 

4.5 Further Assurances. At the time any adjustment is made pursuant to this
Section 4, the parties hereto shall, at the Lessee’s expense, enter into a Lease
Supplement to reflect such adjustment and shall enter into such amendments and
supplements to the other Operative Documents and do such further acts as may be
reasonably required in order to effectuate such adjustment; provided that such
adjustment shall become effective as provided in Section 4.4 without regard to
the date on which such Lease Supplement is executed and delivered.

 

SECTION 5

 

RENEWAL

 

5.1 Renewal Terms. There are two sets of renewal periods (each a “Renewal
Period”). Each Renewal Period will have three successive Fair Market Renewal
Terms, each with a term equal to one-third ( 1/3) of the applicable Adjusted
Remaining Useful Life of the Platform for such Renewal Period. Lessee shall have
the right to renew this Lease for up to three (3) successive Fair Market Renewal
Terms for the Renewal Period commencing immediately after the end of the Initial
Lease Term and for three additional successive Fair Market Renewal Terms for the
Renewal Period commencing immediately after the third Fair Market Renewal Term
of the first Renewal Period. Lessee’s right to renew this Lease for each
successive Fair Market Renewal Term is conditioned upon the Lessee having
elected the immediately preceding Fair Market Renewal Term and having given
written notice of its election in accordance with Section 5.3. Anything to the
contrary notwithstanding, it shall be a condition to the renewal of this Lease
for any Renewal Term that (a) the appraiser appointed pursuant to Section 5.3
hereof

 

        Spinnaker         Lease Agreement 2005-l

-9-



--------------------------------------------------------------------------------

shall have determined that at the end of each Renewal Period there remains 20%
residual value in the Undivided Interest, (b) the Lessee shall provide security
to the Lessor, in form, substance and amount, satisfactory to the Owner
Participant, in its sole discretion, (c) no Lease Event of Default or
Significant Lease Default shall have occurred and be continuing as of the time
that any Preliminary Notice is delivered by the Lessee to the Lessor and (d) no
Lease Default and no Lease Event of Default shall have occurred and be
continuing at the commencement of any such Renewal Term.

 

5.2 Renewal Rent. All of the terms and provisions of this Lease shall be
applicable during any Renewal Term, except that the Lessee shall pay to the
Lessor as Base Rent in arrears on each Base Rent Payment Date during any Fair
Market Renewal Term an amount equal to the Fair Market Rental Value of the
Undivided Interest, as determined in accordance with Section 5.3.

 

5.3 Notice; Determination of Fair Market Sales Value; Determination of Fair
Market Rental Value; Determination of Adjusted Remaining Useful Life. (a) At any
time at least 365 days but not more than 540 days prior to the expiration of the
Initial Lease Term or any Renewal Term, if applicable, the Lessee shall give to
the Lessor irrevocable notice (the “Preliminary Notice”) of its election to
exercise either its election to select a Fair Market Renewal Term pursuant to
Section 5.1 or a purchase option pursuant to Section 6.1(a). At any time at
least 270 days but no more than 360 days prior to the expiration of the Initial
Lease Term or a Renewal Term then in effect, the Lessee shall give to the Lessor
irrevocable notice (the “Final Notice”) specifying which such option it is
exercising. Promptly after receipt by the Lessor of the Preliminary Notice, the
Lessee and the Lessor shall attempt to agree upon the Fair Market Sales Value of
the Undivided Interest as of such expiration and, if appropriate, the Fair
Market Rental Value of the Undivided Interest as of such expiration and the Fair
Market Sales Value of the Undivided Interest as of the end of the proposed
Renewal Term. If the Lessor and the Lessee shall fail to agree within 30 days
after the giving of such Preliminary Notice, the Lessor shall provide to the
Lessee the Lessor’s calculation of such amounts within 60 days after the giving
of such Preliminary Notice and, within 30 days of the Lessee’s receipt of notice
of such amounts from Lessor, the Lessee shall either (i) notify the Lessor of
the Lessee’s agreement with such proposed amounts indicated in such notice or
(ii) notify the Lessor that the Lessee does not agree with one or both of the
proposed amounts, in which case the amount or amounts for which no agreement has
been reached shall be determined pursuant to the Appraisal Procedure.

 

(b) The Adjusted Remaining Useful Life shall be determined for each Renewal
Period as set forth below. Promptly after receipt by the Lessor of a Preliminary
Notice that the Lessee intends to exercise its renewal option pursuant to
Section 5.1 upon the expiration of the Initial Lease Term or upon the expiration
of the third successive Fair Market Rental Term, as the case may be, the Lessee
and the Lessor shall attempt to agree upon an independent appraiser for the
purpose of determining the then-residual value and the then-remaining economic
useful life of the Platform, provided that the appraiser’s determination of such
remaining economic useful life shall be reduced by the greater of (a) 20% of the
appraised remaining economic useful life and (b) a period of three years (each
determination by such appraiser (as so reduced) being referred to as the
“Adjusted Remaining Useful Life”). If the Lessee and the Lessor shall fail to
agree on an appraiser within 30 days after the delivery of such Preliminary
Notice, such appraiser shall be appointed pursuant to the Appraisal Procedure.
Failure by the Lessee to

 

        Spinnaker         Lease Agreement 2005-l

-10-



--------------------------------------------------------------------------------

provide any Preliminary Notice or Final Notice referred to in this Section 5.3
within the applicable time periods specified herein shall be deemed to
constitute an irrevocable election by the Lessee not to exercise its renewal
option pursuant to Section 5.1 or its purchase option pursuant to Section
6.1(a).

 

5.4 Base Termination Values and Termination Values. Concurrently with the
Lessee’s exercise of an option to renew this Lease pursuant to Section 5.1,
Schedules 2 and 3 shall be modified by the Owner Participant in order to provide
for Base Termination Values and Termination Values for the Undivided Interest
applicable during the relevant Renewal Term. Such Base Termination Values and
Termination Values shall be reduced on a straight line basis for the remaining
economic useful life of the Platform, from the Fair Market Sales Value of the
Undivided Interest as of the beginning of the Renewal Term to the Fair Market
Sales Value of the Undivided Interest at the end of the Renewal Term (each as
determined in accordance with Section 5.3 and, if applicable, the Appraisal
Procedure); and, in connection therewith, Base Rent payments and the Allocated
Rent for the period to which such Base Rent payments relate shall each always be
equal.

 

SECTION 6

 

PURCHASE OPTIONS

 

6.1 Purchase Options. Subject to Sections 6.2 and 6.3, the Lessee shall have the
right to purchase all, but not less than all, of the Lessor’s right, title and
interest in and to the Undivided Interest:

 

(a) on the date of expiration of the Initial Lease Term or any Renewal Term, at
a purchase price, in immediately available funds, equal to the Fair Market Sales
Value of the Undivided Interest as of such date; provided, however, that Lessee
may not elect to purchase the Undivided Interest on such date of expiration if
there has occurred and is continuing a Significant Lease Default or Lease Event
of Default; or

 

(b) on the Fixed Price Purchase Option Date, at a purchase price, in immediately
available funds, equal to the Fixed Price Purchase Amount plus all Base Rent due
and owing prior to the date of such payment, plus all Supplemental Rent due and
owing on or prior to the date of such payment plus the Swap Breakage Amount, if
any, plus, on such Fixed Price Purchase Option Date, the Lessee Section 467 Loan
Balance, if any, on such Date (as adjusted pursuant to Section 4 hereof). Upon
payment of such amounts, and after Lessee has paid all other amounts due and
payable to Lessor and each other Person payable under the Operative Documents
(and any payment of interest on the amount calculated pursuant to this Section
6.1(b) at the Overdue Rate from the date specified for payment until actually
paid if not paid on the date so specified) the Lessor shall pay to the Lessee
the Lessor Section 467 Loan Balance on such Date (as adjusted pursuant to
Section 4 hereof) (all amounts set forth in the preceding two sentences of this
clause (b), the “Purchase Price”); provided, however, Lessee may not elect the
Fixed Price Purchase Option if on the Fixed Price Purchase Option Date there has
occurred and is continuing a Significant Lease Default or Lease Event of
Default.

 

        Spinnaker         Lease Agreement 2005-l

-11-



--------------------------------------------------------------------------------

6.2 Notice of Election; Manner of Purchase; Transfer After Purchase. (a) Notice
of an election to exercise a purchase option pursuant to Section 6.1(a) shall be
given in the manner provided in Section 5.3. Upon Lessee having given Final
Notice of its election to purchase the Undivided Interest pursuant to Section
6.1(a), Lessee will be unconditionally obligated to purchase the Undivided
Interest on the expiration date set forth in the Final Notice in accordance with
Section 6.1(a).

 

(b) In order to exercise its Fixed Price Purchase Option pursuant to Section
6.1(b), the Lessee shall, at any time between September 20, 2011 and December
20, 2011, give irrevocable notice to the Lessor in writing of its election to
exercise such purchase option. Upon having given such notice, the Lessee will be
unconditionally committed to purchase the Undivided Interest on the Fixed Price
Purchase Option Date for the Purchase Price in accordance with Section 6.1(b)
and Section 6.3, if applicable.

 

(c) [Reserved].

 

(d) On the date of purchase of all of Lessor’s right, title and interest in and
to the Undivided Interest pursuant to this Section 6, the Lessor shall transfer
all right, title and interest of the Lessor in and to the Undivided Interest, as
is and where is, to the Lessee, free and clear of Lessor’s Liens and Owner
Participant’s Liens but otherwise without any representation or warranty, upon
payment by the Lessee to the Lessor of the Purchase Price therefor in accordance
with Section 6.1(b), and the Lessor shall, at the Lessee’s expense, execute and
deliver to the Lessee a bill of sale and such other instruments or documents as
the Lessee may reasonably request to evidence the valid consummation of such
transfer and shall, at the Lessee’s expense, take such actions under Section
6.03 of the Indenture as the Lessee may reasonably request.

 

(e) Failure by the Lessee to provide any notice referred to in subsections (b)
or (c) of this Section 6.2 within the applicable time periods specified therein
shall be deemed to constitute an irrevocable election by the Lessee not to
exercise the applicable purchase option set forth therein.

 

6.3 Assumption of Notes. Notwithstanding the provisions of Sections 6.1 and 6.2
and subject to compliance with Section 3.04 of the Indenture, if in connection
with a purchase by the Lessee of all of Lessor’s right, title and interest in
and to the Undivided Interest pursuant to Section 6.1(b), the Lessee shall
assume the Notes pursuant to Section 11.6 of the Participation Agreement, the
obligation of the Lessee to pay the Purchase Price pursuant to Section 6.1(b),
shall be satisfied by such assumption of the Notes to the extent of the
principal amount of and accrued but unpaid interest (other than overdue
interest), if any, on the Notes so assumed and payment of the remaining portion
of the Purchase Price in cash.

 

SECTION 7

 

EARLY TERMINATION FOR OBSOLESCENCE

 

7.1 Decision. If the Managing Member of the Lessee shall have determined in good
faith that the Undivided Interest is obsolete, uneconomic or surplus to the
needs of the Lessee for any reason including, without limitation, by reason of
burdensome Governmental Rules, and

 

        Spinnaker         Lease Agreement 2005-l

-12-



--------------------------------------------------------------------------------

shall have delivered (together with the Obsolescence Termination Notice) an
Officer’s Certificate certifying as to the foregoing to the Owner Participant,
the Lessor and the Indenture Trustee, then the Lessee may elect to terminate
this Lease with respect to the Undivided Interest in accordance with this
Section 7 on any Termination Value Determination Date occurring at least six
months following the date upon which Lessee delivered the Obsolescence
Termination Notice, provided that no such termination for obsolescence shall
occur prior to the eighth anniversary of the Closing Date.

 

7.2 Notice of Termination. In order to exercise its right to terminate this
Lease as provided in this Section 7, the Lessee shall provide the Lessor, the
Owner Participant and the Indenture Trustee with notice (the “Obsolescence
Termination Notice”) in writing at least 180 days but not more than 270 days
prior to the Termination Value Determination Date as of which the Lessee is
electing to terminate this Lease with respect to the Undivided Interest (the
“Termination Date”), such notice to specify the Termination Date and the
Termination Value of the Undivided Interest on such date. Unless the Lessor
shall have elected to retain the Undivided Interest pursuant to Section 7.4, the
Lessee may, at its option by written notice to the Lessor, the Owner Participant
and the Indenture Trustee at any time prior to the 30th day prior to the
Termination Date, revoke any such notice of termination, in which event this
Lease shall not terminate and the reasonable out-of-pocket expenses incurred by
the Lessor, the Owner Participant, each Loan Participant and the Indenture
Trustee in connection therewith shall be borne by the Lessee; provided, however,
that the Lessee shall have no obligation to so reimburse the Lessor or the Owner
Participant if such notice of revocation is given (or deemed to have been given
pursuant to the penultimate sentence of Section 7.4) as a result of the Lessor’s
failure to make the payments required to be made by it under Section 7.4; and,
provided, further, and anything to the contrary notwithstanding, that the Lessee
may revoke any such notice of termination on only three occasions.

 

7.3 Sale of Undivided Interest; Termination Payment. (a) Subject to Section 7.4,
the Lessee shall, as nonexclusive agent for the Lessor, use commercially
reasonable efforts to solicit bids for the cash purchase of all of the Lessor’s
right, title and interest in and to the Undivided Interest on the Termination
Date. The Lessor may also solicit bids for the cash purchase of all of the
Lessor’s right, title and interest in and to the Undivided Interest on the
Termination Date independent of the Lessee. The Lessee or the Lessor, as the
case may be, shall certify in writing to the other party within ten days after
the Lessee’s or the Lessor’s, as the case may be, receipt of each bid the amount
and terms of each bid received by it and the name and address of the Person
submitting such bid. Subject to Section 7.4, in the event that the Lessee or the
Lessor shall have obtained any such bids from any Person (other than the Lessee
or an Affiliate of the Lessee) the Lessor shall sell all of its right, title and
interest in and to the Undivided Interest on the Termination Date to such Person
which shall have submitted the highest bona fide cash bid. Upon payment to the
Lessor of the purchase price in immediately available funds (and all other
amounts due pursuant to the next sentence) on the Termination Date, the Lessor
shall sell to the highest bona fide bidder all right, title and interest of the
Lessor in and to the Undivided Interest “as is” and “where is”, free and clear
of Lessor’s Liens and Owner Participant’s Liens but otherwise without
representation, warranty or recourse. This Lease and the obligations of the
Lessee hereunder (other than those obligations which are expressly stated to
survive termination of this Lease) shall terminate concurrently with such sale
and such payment and the payment of the amounts described in the immediately
succeeding sentence. As a condition to the sale of the

 

        Spinnaker         Lease Agreement 2005-l

-13-



--------------------------------------------------------------------------------

Undivided Interest pursuant to the second preceding sentence, the Lessee shall
pay on the Termination Date to the Lessor, in immediately available funds, the
sum of (i) the excess, if any, of Base Termination Value computed as of the
Termination Date over the net sales price (i.e., reduced by any costs, expenses
and sales, transfer or similar Taxes incurred by the Lessor in connection with
such sale) realized by the Lessor for the Undivided Interest (which shall in no
event be a negative number), plus (ii) the amount set forth for the date of
payment in the column captioned Lessee Section 467 Loan Balance on Schedule 2
related to Base Termination Value (as adjusted pursuant to Section 4 hereof),
plus (iii) all Base Rent due and owing prior to the Termination Date, plus (iv)
all Supplemental Rent due and owing on or prior to the date of such payment,
including the Swap Breakage Amount, if any. Upon payment of the amounts
described in (i) through (iv), and after Lessee has paid all other amounts due
and payable to Lessor and each other Person payable under the Operative
Documents (and any payment of interest on the amount calculated pursuant to this
Section 7.3(a) at the Overdue Rate from the date specified for payment until
actually paid if not paid on the date so specified) the Lessor shall pay to the
Lessee the amount set forth for such Termination Date in the column captioned
Lessor Section 467 Loan Balance on Schedule 2 (as adjusted pursuant to Section 4
hereof). On the Termination Date, the Lessor shall, at the Lessee’s expense,
execute and deliver to such Person a bill of sale or assignment and such other
instruments and documents as such Person or the Lessee may reasonably request to
evidence the valid consummation of such transfer and shall, at the Lessee’s
expense, take such actions under Section 6.03 of the Indenture as the Lessee may
reasonably request. The Lessee shall not enter into any transaction with the
purchaser (or transferee thereof) of the Undivided Interest whereby the Lessee
or any Affiliate of the Lessee becomes an owner, lessee, operator or user of the
Undivided Interest during the period from the Termination Date to the second
anniversary of the Termination Date.

 

(b) In the event that (i) the Lessee shall have exercised (or shall be deemed to
have exercised pursuant to the penultimate sentence of Section 7.4) its right to
revoke its notice of termination pursuant to Section 7.2 or (ii) the highest
bona fide bidder under Section 7.3(a) shall have failed to purchase all of the
Lessor’s right, title and interest in and to the Undivided Interest pursuant to
Section 7.3(a), then, unless the Lessor shall have retained the Undivided
Interest pursuant to Section 7.4, this Lease shall remain in full force and
effect.

 

7.4 Retention of Undivided Interest by Lessor. The Lessor may elect to retain
rather than sell the Undivided Interest pursuant to Section 7.3(a) by giving
irrevocable notice to the Lessee and the Indenture Trustee no earlier than 65
days nor later than 45 days prior to the Termination Date. If the Lessor so
elects to retain the Undivided Interest, on the Termination Date (a) the Lessor
shall pay to the Indenture Trustee an amount equal to the unpaid principal
amount of, and accrued and unpaid interest on, the Notes then Outstanding to the
date of payment, and (b) the Lessee shall pay to the Lessor or the Person
entitled thereto as provided in the Operative Documents the amounts described in
Section 7.3(a)(ii), plus the amount described in Section 7.3(a)(iii), plus the
amount described in Section 7.3(a)(iv). Upon payment of the amounts described in
(i) through (iv), and after Lessee has paid all other amounts due and payable to
Lessor and each other Person payable under the Operative Documents (and any
payment of interest on the amount calculated pursuant to this Section 7.4 at the
Overdue Rate from the date specified for payment until actually paid if not paid
on the date so specified) the Lessor shall pay to the Lessee the amount set
forth for such Termination Date in the column captioned Lessor Section 467 Loan
Balance on Schedule 2 (as adjusted pursuant to Section 4

 

        Spinnaker         Lease Agreement 2005-l

-14-



--------------------------------------------------------------------------------

hereof). Upon payment of the amounts due pursuant to the preceding sentence,
this Lease and the obligations of the Lessee hereunder (other than those
obligations which are expressly stated to survive the termination of this Lease)
shall terminate, and the Lessor shall, at the Lessee’s expense, execute and
deliver to the Lessee on the Termination Date such instruments as the Lessee
shall reasonably request to evidence the termination of this Lease. In the event
the Lessor fails to pay the amounts specified in clause (a) of the second
sentence of this Section 7.4 or the Lessee fails to pay the amounts specified in
clause (b) of such sentence, the Lessee shall be deemed to have revoked its
notice of termination pursuant to Section 7.2. If the Lessor shall fail to
perform any of its obligations pursuant to this Section 7.4 and as a result
thereof this Lease shall not be terminated on a proposed Termination Date, the
Lessor shall thereafter no longer be entitled to exercise its election to retain
the Undivided Interest and the Lessee may at its option thereafter submit a new
Obsolescence Termination Notice pursuant to Section 7.2.

 

SECTION 7A

 

EARLY TERMINATION FOR BURDENSOME BUYOUT EVENT

 

7A.1 Burdensome Buyout Event. If a Burdensome Buyout Event shall have occurred
and be continuing and provided no Lease Event of Default or Significant Lease
Default shall have occurred and be continuing, the Lessee shall have the right,
by irrevocable written notice delivered to the Lessor and the Indenture Trustee
within 180 days after the Lessee or the Guarantor shall have obtained Actual
Knowledge of such Burdensome Buyout Event, or in case of a Burdensome Buyout
Event described in clause (b) of the definition thereof, within 180 days after
the payment by the Lessee of the indemnification obligation, and not less than
30 days prior to the scheduled date of purchase, which written notice shall
specify the scheduled date of purchase (which, in any event, shall be the next
succeeding Termination Value Determination Date (the “Burdensome Buyout
Termination Date”) to terminate the Lease and purchase all (but not less than
all) of the Undivided Interest for a purchase price equal to the sum of: (A) the
greater of (1) the Base Termination Value on Schedule 2 (as adjusted pursuant to
Section 4 hereof) computed as of such Base Termination Value Determination Date,
and (2) the Fair Market Sales Value of the Undivided Interest in the Platform,
which in no case shall be a negative number, plus (B) the amount set forth for
such Base Termination Value Determination Date in the column captioned Lessee
Section 467 Loan Balance on Schedule 2 (as adjusted pursuant to Section 4
hereof) relating to Base Termination Values, plus (C) plus all Base Rent due and
owing prior to the date of such payment, plus (D) all Supplemental Rent due and
owing on or prior to the date of such payment, including the Swap Breakage
Amount, if any. Upon payment of the amounts described in (A) through (D), and
after Lessee has paid all other amounts due and payable to Lessor and each other
Person payable under the Operative Documents (and any payment of interest on the
amount calculated pursuant to this Section 7A.1 at the Overdue Rate from the
date specified for payment until actually paid if not paid on the date so
specified) the Lessor shall pay to the Lessee the amount set forth for such
Termination Date in the column captioned Lessor Section 467 Loan Balance on
Schedule 2 (as adjusted pursuant to Section 4 hereof). The Lessor hereby agrees
that all costs and expenses of the Lessor, the Owner Participant, the Indenture
Trustee and each Holder which arise as a result of a Burdensome Buyout Event
shall be paid by the Lessee.

 

        Spinnaker         Lease Agreement 2005-l

-15-



--------------------------------------------------------------------------------

7A.2 Burdensome Buyout Payment; Transfer. If the Lessee elects to terminate this
Lease and purchase all (but not less than all) of the Undivided Interest
pursuant to Section 7A.l, upon payment to the Lessor of an amount equal to the
applicable Termination Value for the Undivided Interest and all other amounts
described in Section 7A.1 plus all other amounts due and owing by the Lessee to
the Lessor and any other Person pursuant to the Participation Agreement and the
other Operative Documents, all of the Lessor’s right, title and interest in and
to the Undivided Interest shall be deemed automatically to have been transferred
to the Lessee or its designee, “as-is” and “where-is” without recourse or
warranty of any kind, except with respect to the absence of Lessor’s Liens and
Owner Participant’s Liens thereon. In connection with such transfer, the Lessor
shall, at the Lessee’s expense, execute and deliver to the Lessee such
instruments and documents as the Lessee may reasonably request to evidence the
valid consummation of such transfer and shall, at the Lessee’s expense, take
such actions under Section 6.03 of the Indenture as the Lessee may reasonably
request.

 

7A.3 Assumption of Notes. Notwithstanding the provisions of Sections 7A.1 and
7A.2 and subject to compliance with Section 3.04 of the Indenture, if in
connection with a purchase by the Lessee of all of Lessor’s right, title and
interest in and to the Undivided Interest pursuant to Section 7A.2, the Lessee
shall assume the Notes pursuant to Section 11.6 of the Participation Agreement,
the obligation of the Lessee to pay the purchase price pursuant to Section 7A.2
shall be satisfied by such assumption of the Notes to the extent of the
principal amount of and accrued but unpaid interest (other than overdue
interest), if any, on the Notes so assumed and payment of the remaining portion
of the purchase price in cash.

 

SECTION 8

 

RELINQUISHMENT OF POSSESSION AND USE OF UNDIVIDED INTEREST

 

(a) Return of Undivided Interest. Unless the Lease Term shall end pursuant to
Section 12 or the Lessee shall have exercised its renewal option pursuant to
Section 5 or the Lessee shall have purchased the Undivided Interest pursuant to
Section 6.1 or Section 7A hereof and paid the purchase price and other amounts
required thereby, the Lessee shall, at its own expense and subject to the terms
and conditions of the Joint Operating Agreement and the Support Agreement,
relinquish possession and use of the Undivided Interest by returning such
Undivided Interest to the Lessor or any transferee or assignee of the Lessor
upon the expiration or termination of the Lease Term, and shall deliver such
documents, instruments and certificates (including, without limitation, an
assignment of any permits as described in the list referred to in clause (iv) of
Section 8(b) below) as the Lessor shall request in connection with such return;
provided, however, that, so long as no Lease Default or Lease Event of Default
shall have occurred and be continuing, the Lessee shall have the option, on one
occasion, to extend the date of the return of the Undivided Interest for a
period up to 60 days (the “Return Extension Period”), if at the time of the
scheduled expiration of the Lease Term the Lessee requires such Return Extension
Period in order to complete the drilling of a well connected to the Platform;
provided further, however, for the avoidance of doubt, the Lessee hereby agrees
that the Lessee’s right to elect the Return Extension Period shall not extend
the time for payment of any amounts due and payable in connection with the
scheduled expiration of the Lease Term. If the Lessee elects to exercise the
option for a Return Extension Period, it shall be a condition to the exercise of
such option that the Lessee gives irrevocable written notice of same to the
Lessor, the Owner

 

        Spinnaker         Lease Agreement 2005-l

-16-



--------------------------------------------------------------------------------

Participant and the Indenture Trustee at least 120 days but not more than 150
days prior to the scheduled expiration of the Lease Term. The Lessee shall pay
to the Lessor as Supplemental Rent, on or before the fifth Business Day prior to
the commencement of the Return Extension Period, if any, an amount equal to the
greater of (x) 100% of the Fair Market Rental Value of the Undivided Interest
for the Return Extension Period and (y) the average daily Base Rent during the
last year of the Lease Term multiplied by the total number of days in the Return
Extension Period. Upon the return of the Undivided Interest from the Lessee to
the Lessor or any assignee or transferee of the Lessor, the Platform shall be:
(i) safely afloat and securely moored; (ii) free and clear of all Liens other
than the Liens described in clauses (b) (other than Indenture Trustee’s Liens),
(f) and (j) of the definition of Permitted Liens; (iii) subject to Section 11.4
and subject to the Lessee’s obligations under Sections 11.3, 11.5(c), if any,
and 11.7, with all equipment, machinery, appliances and Components on board the
Platform as of the Closing Date; (iv) in at least the condition required by
Section 11.1; (v) clean, with all enclosed spaces, ballast tanks and
petroleum-related vessels in compliance with prudent industry standards and free
of excessive debris and sediment; (vi) with all plans and drawings and all
classification, environmental, inspection, modification, maintenance and
operations records relating to the Platform and as are required by Governmental
Rules to be maintained and as are in possession of the Lessee relating to the
Platform; (vii) having the then-applicable classification from the
Classification Society described in Section 11.1(f), in class with no
then-applicable outstanding recommendations, deferred items or requirements of
the Classification Society and with all of the hull structure, topside
structure, marine systems, mooring systems, safety systems and other survey
cycles required by the Classification Society properly completed and, if (A)
under continuous survey, having any continuous survey items due to be completed
within six months after the date of return accelerated so that such items are
completed (with no outstanding recommendations, deferred items or requirements)
on or before such date, or (B) if not under continuous survey, with all special
(five-year) survey items completed (with no outstanding recommendations,
deferred items or requirements) within twenty-four months prior to the date of
return; (viii) with all class, United States Coast Guard, MMS (or any successor
thereof) and other Governmental Authority certificates, permits and approvals
which are required by Governmental Rules, and all such certificates, permits and
approvals shall be valid and the Lessee shall be in compliance (except to the
extent that any non-compliance would result in a de minimis effect on the value,
utility or remaining original economic useful life of the Undivided Interest),
in each case, with all of the terms and conditions thereof on the Lease
Termination Date; (ix) capable of performing on a sustained basis at the levels
set forth in the Design Basis, as modified from time to time to take into
account the requirements of Sections 11.3 and 11.4; (x) in compliance (except to
the extent that any non-compliance would result in a de minimis effect on the
value, utility or remaining original economic useful life of the Undivided
Interest) with all then-applicable Governmental Rules (including, without
limitation, all Environmental Laws); and (xi) with respect to its moorings if
the mooring life (as determined by the Return Engineer pursuant to Section
8(b)(i)) is less than (A) the remaining original economic useful life of the
Platform as determined by the Final Appraisal or (B) the Adjusted Remaining
Useful Life of the Platform as determined pursuant to Section 5.3, as
applicable, of the Platform, such moorings shall be refurbished or replaced (at
the election of the Lessee and at its cost and expense) such that the mooring
life will equal or exceed such remaining original economic useful life or the
Adjusted Remaining Useful Life (as determined pursuant to Section 5.3), as the
case may be, of the Platform.

 

        Spinnaker         Lease Agreement 2005-l

-17-



--------------------------------------------------------------------------------

(b) Return Reports. In connection with the return of the Undivided Interest from
the Lessee to the Lessor or any assignee or transferee of the Lessor as provided
in clause (a) above, at least 60 days but not more than 180 days prior to the
Lease Termination Date (or if a Lease Event of Default is declared or deemed
declared under Section 16, as soon as practical after Lessor makes written
demand therefor), the Lessee shall, at its sole cost and expense, provide to the
Lessor, the Owner Participant and the Indenture Trustee (if the Lien of the
Indenture has not been discharged) each of the following documents: (i) a report
of a Return Engineer selected by the Lessee and reasonably acceptable to the
Lessor, the Owner Participant and, if the Lien of the Indenture has not been
discharged, a Majority in Interest of Holders of Obligations, such report to be
prepared in accordance with prudent industry practices, certifying that the
Undivided Interest is in compliance (except to the extent that any
non-compliance would result in a de minimis effect on the value, utility or
remaining original economic useful life of the Undivided Interest) with and in
the condition and state of repair and maintenance required by all then
applicable Governmental Rules and Classification Society standards and the
requirements of Section 8(a), together with such inspection reports, tests, and
other data reasonably adequate to substantiate the conclusion reached in such
report and using methods generally accepted in the prudent offshore industry,
or, if the Undivided Interest is not in the condition and state of repair and
maintenance required by all then applicable Governmental Rules and
Classification Society standards and the requirements of Section 8(a), a list
prepared by such engineer or surveyor of any discrepancies in such condition,
state of repair and/or maintenance, and the Lessee, at its sole cost and
expense, shall cause any such discrepancies to be fully corrected prior to the
return of the Undivided Interest, (ii) an inspection report by the Return
Environmental Consultant selected by the Lessee and reasonably satisfactory to
the Lessor, the Owner Participant and, if the Lien of the Indenture has not been
discharged, a Majority in Interest of Holders of Obligations, such report to be
prepared in accordance with prudent industry practices, certifying that the
Platform is in compliance (except to the extent that any non-compliance results
in a de minimis effect on the value, utility or remaining original economic
useful life of the Undivided Interest) with all applicable Environmental Laws
and that the condition and operation of the Platform are such that neither the
Platform, the Undivided Interest nor any party to the Operative Documents shall
be subject to any material Environmental Claim, (iii) a reserve report with
respect to the Front Runner Reserves prepared by an independent consulting firm
selected by the Lessee and reasonably acceptable to the Lessor, the Owner
Participant and, if the Lien of the Indenture has not been discharged, a
Majority in Interest of Holders of Obligations, such report to be prepared in
accordance with prudent industry practices, and (iv) a list, certified by the
Lessee, of all of the Lessee’s or Operator’s or operator’s (of the Platform)
certificates, permits and approvals necessary for the use, operation and
maintenance of the Platform. With respect to clauses (i), (ii) and (iii) above,
if the Lessee, the Lessor, the Owner Participant and, if the Lien of the
Indenture has not been discharged, a Majority in Interest of Holders of
Obligations are unable to select a mutually acceptable Person to prepare any
such report at least 210 days prior to the Lease Termination Date, such
selection shall be made, at the cost and expense of the Lessee, by the New York
City office of the American Arbitration Association or any organization
successor thereto, upon the request of any such parties from a panel of
arbitrators having familiarity with assets similar to the Platform and reputable
individuals or entities that prepare the applicable report(s). With respect to
clause (i) above, the engineer’s or surveyor’s (A) inspection shall include an
inspection of the normally submerged portion of the Platform by remotely
operated vehicle, diver or, if the Platform is located at a port, by dry docking
the Platform, and if the

 

        Spinnaker         Lease Agreement 2005-l

-18-



--------------------------------------------------------------------------------

inspection identifies any condition in violation of a Governmental Rule or any
Classification Society standard with respect to such submerged portion of the
Platform, the Lessee shall cause additional inspection or testing, at its sole
cost and expense, using methods generally recognized in the prudent offshore
industry, so as to conform such condition and, if required, the repair of such
condition and (B) report shall include an analysis of the mooring system (and
the replacement and failure history thereof) and analytical results as to the
remaining original economic useful life or the Adjusted Remaining Useful Life
(as determined pursuant to Section 5.3), as the case may be, of the Platform.

 

(c) Survival. The obligations of the Lessee under this Section 8 shall survive
the expiration or earlier termination of this Lease.

 

SECTION 9

 

ENJOYMENT; DISCLAIMER OF WARRANTIES

 

9.1 Enjoyment. Unless a Lease Event of Default shall have occurred and be
continuing, the Lessor agrees not to take any action which interferes with the
use or enjoyment by the Lessee of the Undivided Interest. Without limiting the
foregoing, the Lessor (for itself and its successors and assigns, it being
agreed that the following provisions of this sentence run with the Undivided
Interest and shall be binding on any transferee or assignee of the whole or any
part of the Undivided Interest) hereby waives the right to bring any action for
partition of the Platform or the Lessor’s interest therein and hereby covenants
that, for so long as there are Front Runner Reserves, the Lessor shall not (i)
resort to any action at law or in equity to partition the Platform, or (ii)
interfere in any manner with the use and enjoyment, to the extent provided in
the Joint Operating Agreement, by the Operator of the Platform. The Other
Undivided Interests shall be third-party beneficiaries of the Lessor’s waiver
and covenants contained in the immediately preceding sentence. The Lessor agrees
that any assignee or transferee of the Undivided Interest shall agree in writing
to be bound by the provisions of the second preceding sentence. No breach of
this Section 9.1 shall in any way limit or otherwise impair the provisions of
Section 3.6 hereof and the sole remedies available to the Lessee or any third
party beneficiary thereof are a suit for monetary damages and/or specific
performance. In addition, the Lessor (for itself and its successors and assigns)
agrees that the Undivided Interest will be bound by the terms of the Joint
Operating Agreement.

 

9.2 Disclaimer of Warranties. None of the Trust Company, in its individual or
trust capacity, the Lessor or the Owner Participant makes any representations or
warranties whether written, oral or implied, with respect to the Undivided
Interest, the Platform, or any part thereof, except as expressly set forth in
Section 6 or 8 of the Participation Agreement or in any Officer’s Certificate of
the Trust Company, the Lessor or the Owner Participant, in each case delivered
pursuant to the Participation Agreement. As between the Lessor and the Lessee,
execution by the Lessee of this Lease shall be conclusive proof of the Lessee’s
acceptance of the Undivided Interest for all purposes hereof and of the
commencement of this Lease with respect thereto and that the Undivided Interest
is satisfactory to the Lessee in all respects. THE LESSEE ACKNOWLEDGES THAT THE
LESSOR IS NOT A MANUFACTURER OR DEALER IN PROPERTY OF THE KIND OF THE PLATFORM,
THE COMPONENTS THEREOF OR THE UNDIVIDED INTEREST AND THE LESSOR LEASES AND THE
LESSEE TAKES THE

 

        Spinnaker         Lease Agreement 2005-l

-19-



--------------------------------------------------------------------------------

UNDIVIDED INTEREST AND EACH PART THEREOF AS IS AND WHERE IS, WITH ALL FAULTS
(WHETHER OR NOT DISCOVERABLE), AND PATENT AND LATENT REDHIBITORY DEFECTS, AND
SUBJECT TO ALL APPLICABLE LAWS (INCLUDING ENVIRONMENTAL LAWS) AND NONE OF THE
TRUST COMPANY IN ITS INDIVIDUAL OR TRUST CAPACITY, NOR THE LESSOR NOR THE OWNER
PARTICIPANT SHALL BE DEEMED TO HAVE MADE, AND THE TRUST COMPANY IN ITS
INDIVIDUAL AND TRUST CAPACITY AND THE OWNER PARTICIPANT AND THE LESSOR HEREBY
DISCLAIM, ANY REPRESENTATION OR WARRANTY OTHER THAN THOSE REFERRED TO IN THE
SECOND PRECEDING SENTENCE, EITHER EXPRESS OR IMPLIED, AS TO ANY MATTER
WHATSOEVER, INCLUDING, WITHOUT LIMITATION, THE DESIGN OR CONDITION OF THE
PLATFORM OR ANY PART THEREOF, THE MERCHANTABILITY THEREOF OR THE FITNESS THEREOF
FOR ANY PARTICULAR PURPOSE, THE ABILITY OF THE PLATFORM TO PERFORM ANY FUNCTION,
TITLE TO THE PLATFORM, THE UNDIVIDED INTEREST OR ANY PART OF EITHER THEREOF, THE
QUALITY OF THE MATERIALS OR WORKMANSHIP THEREOF OR CONFORMITY THEREOF TO
SPECIFICATIONS, OR THE PRESENCE OR ABSENCE OF ANY LATENT OR OTHER DEFECTS,
WHETHER OR NOT DISCOVERABLE. THE LESSEE CONFIRMS THAT IT HAS SELECTED THE
PLATFORM AND EACH PART THEREOF ON THE BASIS OF ITS OWN JUDGMENT AND EXPRESSLY
DISCLAIMS RELIANCE IN CONNECTION WITH SUCH SELECTION UPON ANY STATEMENTS,
REPRESENTATIONS OR WARRANTIES MADE BY THE TRUST COMPANY, THE LESSOR OR THE OWNER
PARTICIPANT. The provisions of this Section 9.2 have been negotiated and, except
as expressly set forth in Sections 6 and 8 of the Participation Agreement or in
any Officer’s Certificate of the Lessor, the Trust Company or the Owner
Participant, the foregoing provisions are intended to be a complete exclusion
and negation of any representation or warranty by the Trust Company, the Lessor
or the Owner Participant, express or implied, with respect to this Lease, the
Platform, the Undivided Interest or any part thereof that may arise pursuant to
any law now or hereafter in effect or otherwise. Nothing contained in this
Section 9.2 shall be construed as a waiver of any warranty or other claim
against any manufacturer, supplier, dealer, vendor, contractor, subcontractor or
installer or any other Person. Without limiting anything contained in Section 13
of this Lease, the Lessee shall bear risk of loss and shall bear financial
responsibility for any loss or damage to the Undivided Interest.

 

9.3 Enforcement of Warranties. The Lessor hereby appoints and constitutes the
Lessee its agent and attorney-in-fact during the Lease Term to assert and
enforce, from time to time, in its sole discretion, in the name and for the
account of the Lessor and the Lessee, as their interests may appear, but in all
cases at no cost or expense to the Lessor, whatever claims and rights the Lessor
may have as the lessor of the Undivided Interest against any manufacturer,
supplier, dealer, contractor, subcontractor, installer or vendor of any
Component or Replacement Component of the Platform; provided, however, so long
as a Lease Event of Default shall have occurred and be continuing, and the Lease
shall have been declared in default pursuant to Section 16.1, such power of
attorney shall, at the option of the Lessor, terminate and the Lessor may
assert, at the Lessee’s sole cost and expense, such claims and rights.

 

        Spinnaker         Lease Agreement 2005-l

-20-



--------------------------------------------------------------------------------

SECTION 10

 

LIENS

 

The Lessee will not, directly or indirectly, create, incur, assume or suffer to
exist any Liens on or with respect to all or any part of the Undivided Interest,
title thereto or any interest therein, other than Permitted Liens, and the
Lessee promptly, at its own expense, will take such actions as may be necessary
duly to discharge any such Lien not excepted above.

 

SECTION 11

 

OPERATION, MAINTENANCE AND LAWFUL USE; MODIFICATIONS;

REPLACEMENTS; PERSONNEL; SALVAGE; FUEL; IDENTIFICATION

 

11.1 Operation, Maintenance; Lawful Use. The Lessee shall, or shall cause the
Operator to, at its own expense, at all times during the Lease Term, operate and
maintain (or cause the Operator thereof to operate and maintain) the Platform in
accordance with the Lessee’s established inspection, maintenance, rebuild and
repair programs (and without discriminating against the Platform based on the
leased, rather than owned, status of the Undivided Interest or otherwise,
including, without limitation, any discrimination with respect to the
installation of Modifications required by Governmental Rules that may be phased
in over a period of time that commences prior to and extends beyond the end of
the Lease Term) so as to keep the Undivided Interest (a) in good working order
and condition, ordinary wear and tear excepted, (b) in compliance in all
material respects with all applicable Governmental Rules and Governmental
Actions, including, but not limited to, those of the United States Coast Guard,
the MMS and the United States Environmental Protection Agency (or any successor
thereof), and the requirements of any insurance policy required to be maintained
pursuant to Section 13 hereof; provided, however, that the Lessee shall not be
obligated to comply with any Governmental Rule or Governmental Action (i) whose
application or validity is being contested diligently and in good faith by
appropriate proceedings, (ii) compliance with which shall have been excused or
exempted by a nonconforming use permit, waiver, extension or forbearance
exempting it from such Governmental Rule or Governmental Action but only to the
extent that the Lessee’s noncompliance is in accordance therewith and the Lessee
shall nevertheless be required to comply with such Governmental Rule or
Governmental Action if such nonconforming use permit, waiver, extension or
forbearance would not be effective to exempt the Lessor or its designee from
compliance with such Governmental Rule or Governmental Action upon the return of
the Undivided Interest in accordance with Section 8, or (iii) if failure of
compliance (individually and in the aggregate with all other instances of
continuing noncompliance by the Lessee) would result in no material adverse
consequences to the Lessee; provided, further, that, in the case of each of
clauses (i) through (iii) of the foregoing proviso, neither such failure of
compliance nor such contest shall result in any material risk or danger of (1)
the sale, forfeiture or loss of any material part of or interest in the Platform
or the Undivided Interest, the Trust Estate or the Indenture Estate or title
thereto or interest therein, (2) any interference with the payment of Rent when
due, or (3) the imposition of any criminal liability or any material civil
liability or penalty on the part of, or any other material adverse effect on,
the Lessor, the Owner Participant, the Trust Estate, any Loan Participant, the
Indenture Estate or the Undivided Interest, (c) in compliance with recognized
and prudent operations and maintenance standards for other

 

        Spinnaker         Lease Agreement 2005-l

-21-



--------------------------------------------------------------------------------

comparable platforms in the Gulf of Mexico, (d) in compliance with the American
Petroleum Institute guidelines for inspection and repair of platforms, (e) in
compliance in all material respects with all manufacturers’ warranties and (f)
in such condition as will entitle the Platform to maintain its classification as
a “Maltese Cross A1 Floating Offshore Installation” or such other classification
used by the Classification Society for similar offshore facilities, provided
that the standards for such other classification shall, in all material
respects, be equal to or higher than those for an “A1 Floating Offshore
Installation”. The Lessee, at all times, shall have in effect (or cause the
Operator thereof to have in effect) a prudent maintenance program for the
Platform and the Components, Replacement Components, if any, equipment, moorings
and risers thereof and renew the sacrificial anodes and coatings of the Platform
and ballast tanks when necessary, but at least as frequently as may be required
to maintain classification without recommendations affecting class by the
Classification Society and as may be required by Governmental Rules, including,
without limitation, Environmental Laws. The Lessee shall furnish to the Lessor,
the Indenture Trustee and the Owner Participant promptly upon receipt thereof
copies of all Classification Society reports and surveys in respect of the
Undivided Interest in the Platform. The Lessee agrees that the Undivided
Interest will be used solely in the conduct of its business or the business of
its permitted assignee, transferee or sublessee and will at all times be and
remain in the possession and control of the Lessee or such assignee, transferee
or sublessee.

 

11.2 [Intentionally Omitted].

 

11.3 Required Modifications. The Lessee shall, or shall cause the Operator to,
at its own expense (subject to Section 11.6), make (or cause to be made) all
Severable and Nonseverable Modifications to the Platform as may be required from
time to time to meet the requirements of Section 11.1 or to maintain the
insurance coverage of Section 13 (a “Required Modification”), unless the Lessee
shall have made an irrevocable election to terminate this Lease pursuant to
Section 7.2; provided, that if for any reason this Lease is not terminated on
the applicable Termination Date, the provisions of this Section 11.3 shall be
automatically reinstated. The Lessee shall complete (or cause to be completed)
all Modifications in a good and workmanlike manner, with reasonable dispatch and
in a manner which does not decrease the value of the Platform or decrease the
remaining economic useful life or decrease the utility of the Platform or cause
the Platform to become “limited use property” within the meaning of Revenue
Procedure 2001-28 or 2001-29.

 

11.4 Optional Modifications. Subject to the terms of the Tax Indemnity
Agreement, the Lessee, at its own expense, may make (or cause to be made) such
other Severable and Nonseverable Modifications to the Platform or any component
thereof not required by Section 11.3 (“Optional Modifications”) except that no
Optional Modification shall (i) have a material adverse effect on the then
current value, the utility, the residual value or the remaining economic useful
life of the Platform, (ii) cause the Platform to become “limited use property”
within the meaning of Revenue Procedure 2001-28 or 2001-29, (iii) alter the
primary function of the Platform (namely to drill for and/or produce oil and
gas), taken as a whole, from that for which it was designed and intended or (iv)
violate (a) any applicable Governmental Rules or Governmental Actions, (b) any
requirements of any insurance policy required to be maintained pursuant to
Section 13 hereof, (c) any manufacturers’ warranties or (d) the provisions of
this Lease.

 

        Spinnaker         Lease Agreement 2005-l

-22-



--------------------------------------------------------------------------------

11.5 Title to Modifications; Purchase Option for Certain Severable
Modifications. (a) Title to the Lessor’s Share of all Required Modifications
shall immediately vest in the Lessor and shall automatically become part of the
Platform and the Undivided Interest and become subject to this Lease and to the
Lien of the Indenture. So long as no Significant Lease Default or Lease Event of
Default has occurred and is continuing, the Lessee may remove (or cause to be
removed), subject to clause (c) below, any Severable Modification that is not a
Required Modification; provided, however, that the Lessee shall promptly repair
any damage to the Platform from such removal.

 

(b) Title to the Lessee’s Share of any Nonseverable Modification that is an
Optional Modification shall be immediately vested in Lessor. Title to the
Lessee’s Share of all Severable Modifications that are Optional Modifications
shall immediately and automatically vest in the Lessee.

 

(c) If Lessee, at its cost, causes Severable Modifications that are not Required
Modifications to be made to the Platform and such Severable Modifications have
not been removed by Lessee or purchased by Lessor at the Lease Termination Date,
upon return and surrender of the Undivided Interest, at Lessor’s option, title
to the undivided interest in such Severable Modifications shall thereupon pass
to Lessor at no cost to Lessor upon surrender of the Undivided Interest or
Lessor may with the consent of the Other Undivided Interests, cause, at Lessee’s
expense, such Severable Modifications to be removed upon surrender of the
Undivided Interest.

 

11.6 Payment for Modifications. If the Lessee intends to seek financing for the
cost of any Severable Modification that is a Required Modification, the Lessee
shall first provide the Lessor, the Indenture Trustee and the Owner Participant
with written notice of such Modification at least 45 days prior to the date of
such proposed financing. The cost of the Lessor’s Share of such Modification may
be financed through the issuance of Additional Notes to the extent permitted
under Section 14 of the Participation Agreement and subject to the conditions
set forth therein.

 

11.7 Replacement of Components; Title to Components; Removal of Property.
Subject to the terms of the Tax Indemnity Agreement, any Component or
Replacement Component may be removed and replaced with a Replacement Component
and so long as no Lease Default or Lease Event of Default has occurred and is
continuing, upon such replacement, the Lessee (or its designee) shall be
entitled to retain the amount of the net proceeds of any sale or disposition of
any such removed Component or Replacement Component. Any such Replacement
Components shall be free and clear of all Liens, except Permitted Liens, and in
as good operating condition as, and with a current value, residual value,
utility and economic useful life at least equal to, the Components or
Replacement Components replaced, assuming such replaced Components or
Replacement Components were in at least the condition and repair required to be
maintained hereunder and shall not, individually or in the aggregate, adversely
affect the Platform’s current value, residual value, utility or economic useful
life. Immediately upon any Replacement Component becoming incorporated in the
Platform, without further act, (i) title to the Lessor’s Share of such
Replacement Component thereupon shall vest in the Lessor or such Person as shall
be designated by the Lessor, (ii) the Lessor’s Share of such Replacement
Component shall become subject to the Lien of the Indenture and to this Lease
and shall be

 

        Spinnaker         Lease Agreement 2005-l

-23-



--------------------------------------------------------------------------------

deemed a part of the Undivided Interest for all purposes thereof and hereof to
the same extent as the Lessor’s Share of the Component or Replacement Component
it replaced, and (iii) title to the Lessor’s Share of such removed Component or
Replacement Component shall vest in the Lessee or such Person as shall be
designated by the Lessee and shall be free and clear of all rights of the Lessor
and the Indenture Trustee and shall no longer be deemed a Component or a
Replacement Component hereunder. If, at any time during the Lease Term, the
Lessee shall conclude that any property included in the Platform is obsolete,
redundant or unnecessary and can be removed without diminution of the then
current value, residual value or utility of the Platform or reduction of the
remaining economic useful life of the Platform (as measured immediately prior to
such removal) and without causing the Platform to become “limited use property”
within the meaning of Revenue Procedure 2001-28 or 2001-29, the Lessee may
remove (or cause to be removed) such property; provided that, if such removed
property is sold for in excess of $100,000, the Lessor’s Share of the proceeds
from such sale shall be paid by the Lessee to the Lessor within a reasonable
period after the Lessee’s receipt of such sale proceeds and shall be held as
part of the Indenture Estate.

 

11.8 [Intentionally Omitted].

 

11.9 [Intentionally Omitted].

 

11.10 Fuel, Oil, Etc. The Lessor acknowledges that such fuel, lubricating oil
and unbroached consumable stores as may be on board the Platform at the time of
its delivery to the Lessee hereunder and allocable to the Undivided Interest
will be the property of the Lessee.

 

11.11 Identification of Platform. Neither the Lessor nor the Lessee shall take
any action or omit to take any action that would cause the Platform to cease to
be entitled to the same classification that the Platform had from the
Classification Society on the Closing Date (subject to any reduction in
classification resulting from the age of the Platform). Except as otherwise
directed by the Lessor, the Lessee shall prevent the name of any Person other
than that of the Lessee or any Affiliate thereof (and the other owners and
secured parties with respect to the Other Undivided Interests) from being placed
on any part of the Platform as a designation that reasonably might be
interpreted as a claim of ownership or right to possession or use thereof.

 

11.12 [Intentionally Omitted].

 

11.13 Required Filings. The Lessee shall prepare and file in a timely fashion,
or where the Lessor shall be required to file, the Lessee shall prepare or cause
to be prepared and delivered to the Lessor within a reasonable time prior to the
date for filing, any reports with respect to the Undivided Interest, or the
condition or operation thereof, that shall be required to be filed with any
Governmental Authority in order to comply with any Governmental Rule or
Governmental Action.

 

11.14 Repair of Platform. In the event of any damage to the Platform which does
not constitute an Event of Loss, subject to Section 11.7, the Lessee shall, at
no expense to the Lessor, as soon as commercially practicable, but in any event
prior to the expiration of the Lease Term, repair, restore or rebuild (or shall
cause to be repaired, restored or rebuilt) the damaged or destroyed property so
that upon completion of such repair, restoration or rebuilding, the value,

 

        Spinnaker         Lease Agreement 2005-l

-24-



--------------------------------------------------------------------------------

utility, remaining economic useful life and residual value of such property
shall be at least equal to the value, utility, remaining economic useful life
and residual value of such property immediately prior to such damage or
destruction, assuming such property was maintained in accordance with the terms
hereof.

 

SECTION 12

 

EVENT OF LOSS

 

12.1 Notice of Event of Loss. If an Event of Loss shall occur, the Lessee shall
promptly notify the Lessor, the Owner Participant and the Indenture Trustee of
the occurrence thereof.

 

12.2 Payment of Base Termination Value and Termination Value, Etc. (a) If an
Event of Loss shall occur, the Lessee shall within 60 days of the occurrence of
such Event of Loss give the Lessor, the Owner Participant and the Indenture
Trustee written notice of its election to either:

 

(i) (A) except as provided in clause (i)(B) below, pay to the Lessor as
compensation for such Event of Loss, on the Termination Value Determination Date
immediately following the date of such election, the Termination Value for the
Undivided Interest as of such Termination Value Determination Date, plus all
Base Rent due and owing prior to the date of such payment, all Supplemental Rent
due and owing on or prior to the date of such payment and the Swap Breakage
Amount, if any;

 

(B) in the case of an Event of Loss described in clause (vi), (vii) or (viii) of
the definition thereof, pay to the Lessor as compensation for such Event of
Loss, on the Base Termination Value Determination Date following the date of
such election, an amount in cash equal to the sum of: (A) the greater of (i) the
Base Termination Value on Schedule 2 (as adjusted pursuant to Section 4 hereof)
computed as of such Base Termination Value Determination Date, and (ii) the Fair
Market Sales Value of the Undivided Interest in the Platform, which in no case
shall be a negative number, plus (B) the amount set forth for such Base
Termination Value Determination Date in the column captioned Lessee Section 467
Loan Balance on Schedule 2 (as adjusted pursuant to Section 4 hereof) relating
to Base Termination Values, plus (C) plus all Base Rent due and owing prior to
the date of such payment, plus (D) all Supplemental Rent due and owing on or
prior to the date of such payment, including the Swap Breakage Amount, if any.
Upon payment of the amounts described in (A) through (D), and after Lessee has
paid all other amounts due and payable to Lessor and each other Person payable
under the Operative Documents (and any payment of interest on the amount
calculated pursuant to this Section 12.2 at the Overdue Rate from the date
specified for payment until actually paid if not paid on the date so specified)
the Lessor shall pay to the Lessee the amount set forth for such Termination
Date in the column captioned Lessor Section 467 Loan Balance on Schedule 2 (as
adjusted pursuant to Section 4 hereof); or

 

(ii) subject to compliance with this Section 12.2 (it being understood that the
Lessee’s obligations with respect to the payment of Base Rent and any
Supplemental

 

        Spinnaker         Lease Agreement 2005-l

-25-



--------------------------------------------------------------------------------

Rent shall continue without abatement during the replacement period described
below), replace (or cause to be replaced) at the same location the Undivided
Interest in the Platform with property of a similar type, service and use, and
of equal or greater Fair Market Sales Value, residual value, remaining economic
useful life and utility as the replaced Undivided Interest in the Platform
immediately prior to such Event of Loss (assuming the Platform has been
maintained in accordance with the terms of this Lease);

 

provided that the Lessee may not elect to replace the Undivided Interest in the
Platform (w) (I) at any time during the last three (3) years of the Initial
Lease Term or during any Renewal Term, or (II) if at the time of the Event of
Loss or the time of election a Burdensome Buyout Event, Significant Lease
Default or Lease Event of Default shall have occurred and be continuing; (x) if
the Lessee (A) fails to give notice of its election to replace the Undivided
Interest in the Platform in the time period specified above or (B) has failed to
replace the Undivided Interest in the Platform within 365 days of the occurrence
of the Event of Loss, it shall be deemed to have elected to pay the amount
specified in Section 12.2(a)(i)(A); (y) if, in the reasonable opinion of an
independent engineering consultant, the period required to replace the Platform
(the “Replacement Period”) will exceed the greater of (1) twelve months or (2)
such longer period for which business interruption insurance then maintained by
or on behalf of the Lessee is available, and the amount of the proceeds of
business interruption, casualty insurance or condemnation awards, or the like,
payable with respect to such Event of Loss (net of the costs of obtaining such
proceeds or awards), is sufficient to replace the Platform and to pay Rent,
Supplemental Rent and all other expenses and liabilities of the Lessee during
such Replacement Period (including any additional costs or amounts payable under
the Operative Documents or payable in connection with the execution of any
additional or replacement Operative Documents) as such Rent, Supplemental Rent
and other expenses and liabilities become due; and (z) unless all Governmental
Approvals required in connection with the replacement have been obtained or can
reasonably be expected to be obtained on or prior to the date required in
connection therewith.

 

Upon the payment in full of all amounts described in Section 12.2(a)(i)(A) or
12.2(a)(i)(B), (1) this Lease and the obligations (other than those expressly
stated to survive the termination of this Lease) of the Lessee hereunder shall
terminate as of the date of such payment, and (2) the Lessor shall transfer all
right, title and interest of the Lessor in and to the Undivided Interest “as-is”
and “where-is”, to the Lessee or as the Lessee shall direct, free and clear of
Lessor’s Liens and Owner Participant’s Liens but otherwise without
representation, warranty or recourse, and the Lessor shall, at the Lessee’s
expense, execute and deliver to the Lessee or as the Lessee shall direct a bill
of sale or assignment and such other instruments and documents as the Lessee may
reasonably request to evidence the valid consummation of such transfer and
shall, at the Lessee’s expense, take such actions under Section 6.03 of the
Indenture as the Lessee may reasonably request.

 

(b) [Intentionally Omitted].

 

(c) Manner of Replacement. At the time of or prior to any replacement of the
Undivided Interest in the Platform, (i) the Lessee, at its own expense, will
furnish the Lessor with evidence that the Lessor has title to an undivided
interest at least equal to the Undivided Interest Percentage in the replacement
Platform, free and clear of all Liens other than Permitted Liens, (ii) the
Lessee, at its own expense, will cause Lease Supplements to be issued with

 

        Spinnaker         Lease Agreement 2005-l

-26-



--------------------------------------------------------------------------------

appropriate modifications, subjecting such undivided interest in the replacement
Platform, to this Lease, such Supplements to be duly authorized, executed and
delivered by the parties thereto, and to be filed for recordation in the same
manner as provided for the Lease in Section 4.15 of the Participation Agreement,
(iii) so long as the Indenture shall not have been satisfied and discharged, the
Lessor and the Indenture Trustee, at the Lessee’s expense, shall have executed
an Indenture Supplement subjecting the Lessor’s interest in the replacement
Platform to the Lien of the Indenture and the Lessee shall have caused such
Indenture Supplement to be filed for recordation in the same manner as provided
for the Indenture in Section 4.15 of the Participation Agreement, (iv) the
Lessee, at its own expense, will furnish the Lessor and the Indenture Trustee
with an opinion (upon which the Lessor, the Lessor Trustee, the Owner
Participant, the Indenture Trustee and each Loan Participant shall be entitled
to rely) of the Lessee’s counsel, to the effect that (1) each of the supplements
to the Lease and the Indenture referred to in clauses (ii) and (iii) above
constitutes a legal, valid, binding and enforceable obligation (subject to
customary qualifications as to bankruptcy and equitable principles), (2) legal
title to the Undivided Interest in such replacement Platform has vested in the
Lessor, (3) such replacement Platform and such undivided interest therein is
free and clear of all Liens of record, other than Permitted Liens and (4) all
filings, recordings and other action necessary or appropriate to perfect and
protect the Lessor’s and the Indenture Trustee’s respective interests in the
replacement Platform and the Undivided Interest have been accomplished, (v) the
Lessee, at its own expense, will furnish the Lessor and the Indenture Trustee
with an Officer’s Certificate (upon which the Lessor, the Lessor Trustee, the
Owner Participant, the Indenture Trustee and each Loan Participant shall be
entitled to rely) certifying that as of said date, and upon consummation of the
replacement, (x) the replacement Platform is operating on a Design Basis and (y)
no Lease Default or Lease Event of Default shall have occurred and be continuing
and (vi) the Lessee, at its own expense, will furnish such other documents,
reports, certificates, instruments and evidence as the Lessor, the Owner
Participant, the Indenture Trustee or any Loan Participant or their counsel may
reasonably request in order to establish the consummation of the transactions
contemplated by this Section 12.2, including, without limitation, evidence that
the replacement Platform and the Undivided Interest therein at issue has a Fair
Market Sales Value, utility, remaining economic useful life and residual value
at least equal to that of the Platform and the Undivided Interest replaced
(assuming the Platform has been maintained in accordance with the terms of this
Lease). In connection with the foregoing, such replacement will only be
permitted if (1) the Lessee has agreed in writing to indemnify the Owner
Participant in a manner satisfactory to the Owner Participant, on an After-Tax
Basis, for any adverse tax consequences attributable to such replacement, and
(2) the Owner Participant shall have received either (a) a “will” opinion, in
form and substance reasonably satisfactory to the Owner Participant, that the
Owner Participant will suffer no adverse tax consequences as a result thereof or
(b) a “substantial authority” opinion, in form and substance reasonably
satisfactory to the Owner Participant, that the Owner Participant will suffer no
adverse tax consequences as a result thereof, and, in the case of clause (b), a
cash payment or bond (or similar arrangement) acceptable in form, substance and
amount to the Owner Participant shall have been delivered to the Owner
Participant by the Guarantor.

 

        Spinnaker         Lease Agreement 2005-l

-27-



--------------------------------------------------------------------------------

12.3 Application of Payments Upon an Event of Loss. (a) All payments (other than
insurance proceeds, which shall be governed by Section 13 hereof) received by
the Lessor or by the Lessee from any Governmental Authority or other Person as
compensation for, or as a result of, an Event of Loss as to which Section
l2.2(a)(i) applies shall be applied as follows:

 

(i) all such payments received at any time by the Lessee shall be promptly paid
to the Indenture Trustee, unless the Lien of the Indenture shall have been
discharged pursuant to the terms thereof, in which case such payments shall be
paid to the Lessor, for application pursuant to the following provisions of this
Section 12.3(a), except that, so long as no Lease Default or Lease Event of
Default shall have occurred and be continuing, the Lessee may retain any amounts
that the Lessor would at the time be obligated to pay to the Lessee as
reimbursement under the provisions of subparagraphs (ii) and (iii) hereof;

 

(ii) so much of such payments as shall not exceed the amount required to be paid
by the Lessee pursuant to Section 12.2(a)(i) hereof attributable to the
applicable Base Termination Value shall be applied to reduce the Lessee’s
obligation to pay such amount unless such amount already shall have been paid by
the Lessee and, if such amount already shall have been paid by the Lessee, shall
be applied to reimburse the Lessee for its payment thereof unless a Lease
Default or Lease Event of Default shall have occurred and be continuing; and

 

(iii) so much of such payments, if any, as shall exceed the amount required to
be paid by the Lessee pursuant to Section 12.2(a)(i) hereof attributable to the
applicable Base Termination Value shall be allocated between the Lessee and the
Lessor in accordance with their respective interests in the Platform; provided,
however, that if a Lease Default or Lease Event of Default shall have occurred
and be continuing, such amount shall be handled as provided in Section 12.5
hereof.

 

(b) All payments received at any time by the Lessor or the Lessee from any
Governmental Authority or other Person (other than insurance proceeds, which
shall be governed by Section 13 hereof) with respect to any such loss, theft or
destruction of, or damage to, the Platform constituting an Event of Loss as to
which Section 12.2(a)(ii) applies shall be paid over to the Indenture Trustee
(unless the Lien of the Indenture shall have been discharged pursuant to the
terms thereof, in which case such payment shall be paid to, or retained by, the
Lessor) for application pursuant to the following provisions of this Section
12.3(b). If the Lessee receives proceeds that are to be paid to the Lessor or
the Indenture Trustee, it shall hold such proceeds in trust for the Person
entitled thereto and immediately pay such proceeds to such Person entitled
thereto. So long as no Lease Default or Lease Event of Default shall have
occurred and be continuing, such proceeds shall be paid over to the Lessee or as
the Lessee may direct from time to time as the replacement of the Platform
progresses to pay (or reimburse the Lessee for) the cost of such replacement, so
long as prior to each such payment the Lessee shall have furnished evidence
reasonably satisfactory to the Owner Participant that the amount of such
proceeds received and not yet disbursed by the Indenture Trustee or the Lessor,
as the case may be, on account of such loss, theft, destruction or damage, are
sufficient to pay the estimated cost of completing such replacement. Payment of
such proceeds shall be made only against actual expenditures or invoices from
third parties in respect thereof and only upon the written request of the
Lessee, accompanied by evidence reasonably satisfactory to the Lessor and
(unless the Lien of the Indenture shall have been discharged pursuant to the
terms thereof) the Indenture Trustee that the replacement of the Platform has
been completed or is being completed in accordance with Section 11, that all
filings and recordations so as to protect the right, title and interest of the
Lessor and the Indenture Trustee therein have been made, that the Lessee has
made actual cash

 

        Spinnaker         Lease Agreement 2005-l

-28-



--------------------------------------------------------------------------------

expenditures or, in the case of third parties, binding commitments in respect
thereof, for such replacement and the amounts thereof, that no Lease Default or
Lease Event of Default has occurred and is continuing hereunder and that there
are no Liens other than Permitted Liens on or in respect of the Platform. Upon
the written request of the Lessee to the Lessor and (unless the Lien of the
Indenture shall have been discharged pursuant to the terms thereof) the
Indenture Trustee, accompanied by evidence (reasonably satisfactory to the Owner
Participant, the Lessor and (unless the Lien of the Indenture shall have been
discharged pursuant to the terms thereof) the Indenture Trustee), that such
replacement of the Platform has been completed and the costs thereof paid in
full and that there are no Liens other than Permitted Liens on the Platform, the
balance, if any, of such proceeds shall, unless a Lease Default or Lease Event
of Default shall have occurred and be continuing, be paid over or assigned to
the Lessee or as the Lessee may direct. Unless a Lease Default or Lease Event of
Default shall have occurred and be continuing, all such proceeds, including any
interest accrued thereon (less the actual out-of-pocket costs, fees and expenses
incurred in the collection thereof), actually received by the Lessee or returned
to it pursuant to the terms of this Lease on account of any such loss, theft,
destruction or damage other than an Event of Loss, or on account of an Event of
Loss as to which Section 12.2(a)(ii) applies, and not to be held in trust and
turned over to the Lessor or the Indenture Trustee pursuant to this Section
12.3(b) shall be applied by the Lessee to restore the Platform to the condition
required by Section 11 and the balance remaining, if any, shall be retained by
the Lessee.

 

12.4 Application of Payments Not Relating to an Event of Loss. All payments
received at any time by the Lessor or the Lessee from any Governmental Authority
or other Person (other than insurance proceeds, which shall be governed by
Section 13) with respect to any such condemnation, confiscation, seizure or
requisitioning of the Platform not constituting an Event of Loss, shall be paid
over to the Indenture Trustee (unless the Lien of the Indenture shall have been
discharged pursuant to the terms thereof, in which case such payment shall be
paid to, or retained by, the Lessor) to the extent of the Platform for
application pursuant to the following provisions of this Section 12.4. If the
Lessee receives proceeds that are to be paid to the Lessor or the Indenture
Trustee, it shall hold such proceeds in trust for the Person entitled thereto
and immediately pay such proceeds to such Person entitled thereto. So long as no
Lease Default or Lease Event of Default shall have occurred and be continuing,
such proceeds shall be paid over to the Lessee or as the Lessee may direct from
time to time as replacement of the Platform progresses to pay (or reimburse the
Lessee for) the cost of such replacement so long as prior to each such payment
the Lessee shall have furnished evidence reasonably satisfactory to the Owner
Participant and, so long as the Lien of the Indenture is in effect, the
Indenture Trustee, that the amount of such proceeds received and not yet
disbursed by the Indenture Trustee or the Lessor, as the case may be, on account
of such condemnation, confiscation, seizure or requisitioning, are sufficient to
pay the remaining estimated costs of completing such replacement. Payment of
such proceeds shall be made only against actual expenditures or invoices from
third parties in respect thereof and only upon the written request of the
Lessee, accompanied by evidence reasonably satisfactory to the Lessor and
(unless the Lien of the Indenture shall have been discharged pursuant to the
terms thereof) the Indenture Trustee that the replacement of the Platform has
been completed or is being completed in accordance with Section 11 hereof, that
all filings and recordations so as to protect the right, title and interest of
the Lessor and the Indenture Trustee therein have been made, that the Lessee has
made actual cash expenditures or, in the case of third parties, binding
commitments thereof, for such

 

        Spinnaker         Lease Agreement 2005-l

-29-



--------------------------------------------------------------------------------

replacement and the amounts thereof, that no Lease Default or Lease Event of
Default has occurred and is continuing hereunder and that there are no Liens
other than Permitted Liens on or in respect of the Platform. Upon the written
request of the Lessee to the Lessor and (unless the Lien of the Indenture shall
have been discharged pursuant to the terms thereof) the Indenture Trustee,
accompanied by evidence (reasonably satisfactory to the Owner Participant, the
Lessor and (unless the Lien of the Indenture shall have been discharged pursuant
to the terms thereof) the Indenture Trustee) that such replacement of the
Platform has been completed and the costs thereof paid in full and that there
are no Liens other than Permitted Liens on or in respect of the Platform, the
balance, if any, of such proceeds, including any interest earned thereon, shall,
so long as no Lease Default or Lease Event of Default shall have occurred and be
continuing, be allocated between the Lessee and the Lessor in accordance with
their respective interests in the Platform. Unless a Lease Default or Lease
Event of Default shall have occurred and be continuing, all such proceeds (less
the actual out-of-pocket costs, fees and expenses incurred in the collection
thereof) actually received by the Lessee or returned to it pursuant to the terms
of this Lease on account of any such condemnation, confiscation, seizure or
requisitioning other than an Event of Loss, or on account of an Event of Loss as
to which Section 12.2(a)(ii) applies, and not to be held in trust and turned
over to the Lessor or the Indenture Trustee pursuant to this Section 12.4 shall
be applied by the Lessee to restore the Platform to the condition required by
Section 11 and the balance remaining, if any, shall be allocated between the
Lessee and the Lessor in accordance with their respective interests in the
Platform.

 

12.5 Lease Default or Lease Event of Default. Notwithstanding anything to the
contrary under the Operative Documents, as long as any Lease Default or any
Lease Event of Default shall have occurred and be continuing, any amount that
otherwise would be payable to or for the account of, or that otherwise would be
retained by, the Lessee pursuant to this Section 12, Section 13 or otherwise
under the Operative Documents shall be paid to the Lessor (or to the Indenture
Trustee as long as the Lien of the Indenture is still in effect) as security for
the obligations of the Lessee under this Lease and, subject to the Indenture,
applied against the Lessee’s payment obligations hereunder when and as they
become due and payable and, at such time thereafter as no Lease Default or Lease
Event of Default shall be continuing, such amount shall, to the extent not
theretofore applied as provided herein or in the Indenture, be paid promptly to
the Lessee or as it may direct.

 

SECTION 13

 

INSURANCE

 

13.1 (a) Insurance Coverage: Lessee shall, at all times during the term of this
Lease at its expense, procure and maintain or caused to be maintained, insurance
against loss or damage to or arising from the Platform, of the kinds and in the
amounts customarily maintained by prudent businesses in similar circumstances
carrying on similar businesses or having comparable properties and in all events
as required by Governmental Rules or customarily carried by owners of similar
production platforms in the Gulf of Mexico. Such insurance shall be with
financially sound and reputable insurers and in a form and substance reasonably
acceptable to the Owner Participant, and so long as the Lien of Indenture is in
effect, the Indenture Trustee, provided that in any event Lessee will maintain:

 

        Spinnaker         Lease Agreement 2005-l

-30-



--------------------------------------------------------------------------------

(i) “All Risk” Property Insurance: “All Risk” property insurance providing
coverage against all risks of direct physical loss or damage to the Platform and
covering all facilities and equipment thereon or attached thereto, including
catwalks, landing ramps, caissons, risers, wellhead equipment and all property
for which the Lessee is legally or contractually liable. Coverage shall not
contain any sublimit for windstorm and contain an extension for removal of
wreckage and debris. Said policy shall be written on a replacement cost basis
without deduction for depreciation and/or coinsurance penalties and may be
scaled to insure only the Undivided Interest. Deductibles shall be consistent
with industry practice subject to a maximum deductible of $2,000,000 applicable
solely to the Undivided Interest. At no time shall the amount of coverage
applicable to the Undivided Interest be less than the highest Termination Value
occurring during the policy period then in effect.

 

(ii) Control of Well Insurance: Control of Well insurance providing coverage for
the wells in respect of the Guarantor’s Working Interest in the Front Runner
Reserves for (a) costs to bring a well under control, (b) redrilling,
recompletion and /or reconditioning expenses, (c) seepage, pollution and
contamination resulting from a well out of control and (d) loss or damage to
property of others in the care, custody or control of the Operator. The limit of
liability with respect to the combined effects of clauses (ii) (a), (ii) (b) and
(ii) (c) above shall not be less than $100,000,000 per occurrence per 100%
interest. The limit of liability with respect to clause (ii) (d) above shall not
be less than $1,000,000 per occurrence per 100% interest. Deductibles with
respect to the combined effects of clauses (ii) (a), (ii) (b) and (ii) (c) above
shall be consistent with industry practice subject to a maximum a deductible of
not more than $8,000,000 per occurrence per 100% interest and the deductible
with respect to clause (ii) (d) above shall not be more than $1,000,000 per
occurrence per 100% interest.

 

(iii) Business Interruption (Loss of Production Income) Insurance: Business
Interruption Insurance (as a separate policy or as an extension of the “All
Risk” property insurance policy required in clause (a) (i) above and the Control
of Well insurance policy required in clause (a) (ii) above) covering a total or
partial loss of net revenue income as a result of covered physical loss or
damage arising from an occurrence under the “All Risk” property policy or
Control of Well insurance policy. The policy shall be extended to include
contingent business interruption coverage. The limits of liability shall be
sufficient to cover 22 months of Base Rent, exclusive of any applicable waiting
period deductible. Waiting period deductibles shall be consistent with industry
practice subject to a maximum waiting period of 60 days each occurrence.

 

(iv) Commercial General Liability Insurance: Commercial General Liability
Insurance written on an occurrence basis, unless otherwise agreed by the Owner
Participant, and if the Lien of Indenture is in effect, the Indenture Trustee,
for claims arising from the operations of the Platform or the Lessee’s Undivided
Interest therein. With respect to the Undivided Interest, the policy shall be
written with a combined single limit of liability for bodily injury, including
death, property damage and personal injury in an amount at least equal to
$1,000,000 each accident, occurrence or event and $1,000,000 in the aggregate in
respect of products liability and a $2,000,000 general aggregate. Said coverage
shall include premises/operations, underground resources,

        Spinnaker     -31-   Lease Agreement 2005-l

 

 



--------------------------------------------------------------------------------

blowout and cratering, explosion, collapse and underground hazards,
products/completed operations, blanket contractual liability and sudden and
accidental pollution. Deductibles shall be consistent with industry practice
subject to a maximum deductible of $250,000 in respect of the Undivided
Interest.

 

(v) Workers’ Compensation Insurance: Workers’ compensation insurance providing
coverage as required by Governmental Rules. If applicable, such policy shall
include coverage extensions for the United States Longshoreman’s & Harbor
Workers’ Act, the Outer Continental Shelf Lands Act and the Death on the High
Seas Act.

 

(vi) Employer’s Liability Insurance: Employer’s liability insurance, including
maritime employer’s liability and benefits and damages under the Jones Act
(including transportation, maintenance and cure), for the Lessee’s liability
arising out of injury to or death of employees in the amount of $1,000,000 each
accident; $1,000,000 disease policy limit and $1,000,000 disease each employee.

 

(vii) Umbrella/Excess Liability Insurance: Umbrella/Excess Liability Insurance
with limits not less than $100,000,000 each accident, occurrence or event and in
the annual aggregate. The limits required herein may be satisfied by any
combination of umbrella or excess liability policies. Such coverage may be
written on an occurrence or claims made basis provided however, no policy
written on a claims made basis shall contain a retroactive date later than the
Closing Date. In all cases the policy(ies) shall provide: (a) coverage excess of
the insurance required in clauses (a) (iv), (a) (vi), (a) (viii), (a) (ix) and
(a) (x) and (b) a drop down provision, subject to a $1,000,000 self-insured
retention, to provide primary coverage in the event the underlying coverage is
reduced/exhausted.

 

Should the limits of liability in any one policy year required in this section
be reduced by 50% or more due to the payment of claims, or if there is an
occurrence which might, in the reasonable judgment of the Lessee, cause such
limits to be reduced by 50% or more, the Lessee shall notify in writing the
Owner Participant, and if the Lien of Indenture is in effect, the Indenture
Trustee, and shall take whatever actions are directed by the Owner Participant,
and if the Lien of Indenture is in effect, the Indenture Trustee, including the
purchase and/or reinstatement of the limits of liability anticipated to be
exhausted by virtue of said claim(s).

 

(viii) Aircraft Liability: In the event Lessee or Operator utilizes aircraft,
owned or non-owned, Lessee shall maintain or cause to be maintained aircraft
liability coverage in an amount not less than $10,000,000 combined single limit
per occurrence for bodily injury and property damage.

 

(ix) Protection and indemnity Insurance: Protection and indemnity insurance, if
applicable, with a limit of $1,000,000 with respect to the Undivided Interest
providing coverage for bodily injury, including crew, and property damage
arising out of the operation of any owned or non-owned vessel, damage to piers
and docks and removal of wreckage as required by law.

 

        Spinnaker         Lease Agreement 2005-l

-32-



--------------------------------------------------------------------------------

(x) Charterers Liability Insurance: Charterers Liability insurance, if
applicable, with a limit of $1,000,000, providing coverage for bodily injury,
including crew, and property damage arising out of the operation of any
non-owned vessel, damage to piers and docks and removal of wreckage as required
by law.

 

(xi) Terrorism Insurance: Terrorism coverage, including business interruption
resulting therefrom, as a separate policy or as an extension to the all risk
property damage policy required in clause (a)(i) above and the control of well
policy required in clause (a)(ii) above, covering the Undivided Interest. At no
time shall the amount of coverage and/or limits of liability and/or deductibles
applicable to the Undivided Interest be less than that required in clauses
(a)(i), (a)(ii) and (a)(iii) above.

 

(xii) Other: such other insurance as may be required by Governmental Rules, the
Operative Documents or otherwise carried in accordance with prudent industry
practice.

 

(b) If during the term of the lease, Lessee or the Guarantor maintain(s) that
any required coverage is commercially unavailable then the Lessee or the
Guarantor shall identify in writing, with supporting documentation from Lessee’s
insurance representative(s), to the Owner Participant, and if the Lien of
Indenture is in effect, the Indenture Trustee, the coverage(s) which Lessee or
Guarantor deem to be unavailable on commercially reasonable terms and include
therein a proposed alternative to the commercially unavailable coverage(s).
Notwithstanding the foregoing, Owner Participant, and if the Lien of Indenture
is in effect, the Indenture Trustee, shall have no duty or obligation in their
sole and absolute discretion to accept the Lessee’s or Guarantor’s proposed
alternative coverage(s).

 

(c) On no more than two occasions during the Lease Term and if (i) the credit
rating of the Lessee or Guarantor is at least BBB- by S&P and Baa3 by Moody’s,
and (ii) no Significant Lease Default or Lease Event of Default shall have
occurred and be continuing and (iii) Lessee or the Guarantor asserts that its
consolidated affiliated operations and financial condition, taken as a whole,
warrants a risk management program that can be optimized through a more
integrated allocation or assumption of risk, such that the Lessee or Guarantor,
as the case may be, has concluded, in its reasonable judgment, there is a need
to reassess the continuing provision of any insurance required herein, then the
Lessee or the Guarantor shall have the right to propose in writing to the Owner
Participant and, if the Lien of the Indenture is in effect, the Indenture
Trustee, the desired alternative insurance program(s). Notwithstanding the
foregoing, the Owner Participant, and if the Lien of Indenture is in effect, the
Indenture Trustee, shall have no duty or obligation in their sole and absolute
discretion to accept the Lessee’s or Guarantor’s proposed alternative insurance
program(s).

 

(d) Insurance carried in accordance with Section 13.1(a) shall provide in the
policy or by special endorsement that:

 

(i) Except with respect to worker’s compensation insurance and employer’s
liability insurance, the Lessor, the Owner Participant, any OP Guarantor, the
Indenture Trustee, the Trust Company and each Loan Participant (collectively,
the “Additional Insured Parties”) are included as additional insureds, and such
insurance shall further provide that no Additional Insured Party shall have any
obligation or liability for payment of premiums;

 

        Spinnaker         Lease Agreement 2005-l

-33-



--------------------------------------------------------------------------------

(ii) The Lessee and each insurer shall waive in respect of the Lessor, the Owner
Participant, any OP Guarantor, the Indenture Trustee, the Trust Company and each
Loan Participant, all rights of subrogation and any right of setoff and
counterclaim and any other right to deduction whether by attachment or
otherwise;

 

(iii) Such insurance shall be primary without right of contribution of any other
insurance carried by or on behalf of any other party;

 

(iv) With respect to the coverages required in 13.1 (a) (i), (a) (ii) and (a)
(iii), each policy shall provide that (a) any violation of any of the terms or
conditions of the insurance by any one assured shall not affect the rights of
any other assured, (b) the coverage shall not be prejudiced by an unintentional
delay or omission in reporting values, interests or losses provided the assured,
as soon as practicable, gives notice to underwriters of any such change and (c)
provided the assured is not acting as the operator, the assureds right of
recovery shall not be prejudiced by any acts or omissions of the operator;

 

(v) each policy shall not be cancelled, allowed to lapse, or changed in any
material manner without first providing a 30 day prior written notice (7 days as
respects war and kindred perils and terrorism coverage as required in 13(a) (x))
to both the Lessor, Owner Participant and, if the Lien of Indenture is in
effect, the Indenture Trustee, and each Loan Participant;

 

(vi) inasmuch as any policy(ies) is written to cover more than one insured, all
terms, conditions, insuring agreements and endorsements of such policy(ies),
with the exception of the limits of liability, shall operate in the same manner
as if there were a separate policy covering each insured; and

 

(vii) With respect to the coverages required in 13.1(a)(i) and (a)(ii), the
policy(ies) shall contain a contingent joint venture escalation clause providing
that, in the event any co-venturer, co-owner or partner of the Lessee or
Guarantor shall become unable to meet their proportionate part of the
liabilities incurred as a result of a peril insured under the aforementioned
coverages, and if the Lessee’s or Guarantor’s proportion of such total costs
increases, then insurers shall reimburse the Lessee or Guarantor for such
increased costs;

 

(e) All insurance shall be written by reputable insurance companies that are
financially sound and solvent, rated in Best’s Insurance Guide or any successor
thereto (or if there be none, an organization having a similar national
reputation) with a general policyholder rating of A- and a financial rating of
at least VIII, or an S&P Insurer Financial Strength Rating of A or otherwise
acceptable to Owner Participant, and if the Lien of Indenture is in effect, the
Indenture Trustee. Notwithstanding the above, no insurer with a financial rating
of VIII shall bear more than a 25% quota share interest in any of the coverages
required in 13.1(a)(i), (a)(ii), (a)(iii), (a)(vii) and (a)(xi).

 

        Spinnaker         Lease Agreement 2005-l

-34-



--------------------------------------------------------------------------------

13.2 Adjustment of Losses/Distribution of Proceeds:

 

(a) Losses, if any, with respect to the Platform under any of the policies
required to be carried under Section13.1(a)(i) or (a)(iii) shall be adjusted
with the insurance companies, including the filing of appropriate proceedings,
by the Lessee, subject to the approval of the Lessor and Owner Participant and,
if the Lien of Indenture is in effect, the Indenture Trustee.

 

(b) Any payment under any policy of insurance maintained pursuant to
Section13(a)(i) or 100% of the Base Rent as required in (a)(iii) shall be made
to the Owner Participant or, if the Lien of the Indenture is in effect, the
Indenture Trustee (the “Loss Payee”).

 

13.3 Application of Insurance Proceeds. All proceeds of insurance pursuant to
Section 13.1(a)(i) or (a)(iii) paid to the Owner Participant or the Indenture
Trustee, other than in connection with an Event of Loss as to which the Lessee
has elected (or has been deemed to have elected) to pay Termination Value, shall
be paid over to the Lessee to the extent such proceeds do not exceed in total
$1,000,000 or if such proceeds in total exceed $1,000,000 such proceeds shall be
retained by the Lessor, or if the Lien of Indenture is in effect, the Indenture
Trustee, and applied to pay for, or reimburse the Lessee for, its payment of the
cost of repairing or restoring the Platform and/or paying Rent; provided,
however, that such payments to the Lessee shall be made only upon (i) delivery
by the Managing Member of the Lessee to the Lessor and the Indenture Trustee, if
applicable, of a certificate (A) describing in reasonable detail the nature and
cost of such repair or restoration and the actual expenditures theretofore made
in connection therewith (and accompanied by copies of related invoices) and (B)
certifying that the sum requested is a proper item of such cost, has not been
the subject of any previous such request which has been paid to the Lessee and
has been paid, or is then due and payable, by the Lessee and (ii) receipt by the
Lessor and the Indenture Trustee, if applicable, of evidence satisfactory to
each of them in their reasonable judgment, that such proceeds, together with
funds of the Lessee available for such purpose, will be sufficient to complete
such repair and restoration of the Platform.

 

13.4 Annual Insurance Report. On or prior to the Closing Date and/or the
expiration of any of the insurance policies required pursuant to Section 13.1 or
upon request, the Lessee will provide to the Lessor, the Owner Participant and,
if the Lien of Indenture is in effect, the Indenture Trustee a certificate and
report of the Lessee’s independent insurance broker or consultant setting forth
in detail the insurance obtained in accordance with this Section 13 and stating
that such insurance is in full force and effect, all premiums due have been paid
and further stating that such insurance complies in all respects with the
provisions of this Section 13.

 

13.5 No Duty to Verify of Review. No provision contained in this Section 13
shall impose on the Owner Participant, the Lessor and if the Lien of Indenture
is in effect, the Indenture Trustee any duty or obligation to verify the
existence or adequacy of the insurance coverage maintained by the Lessee, nor
shall the Owner Participant, the Lessor and, if the Lien of Indenture is in
effect, the Indenture Trustee be responsible for any representations or
warranties made by or on behalf of the Lessee to any insurance company or
underwriter. Any failure on the part of the Owner Participant, the Lessor and,
if the Lien of Indenture is in effect, the Indenture Trustee to pursue or obtain
the evidence of insurance required by this Section 13 from the Lessee and/or
failure of the Owner Participant, the Lessor and, if the Lien of Indenture is in
effect, the Indenture Trustee to point out any non-compliance of such evidence
of insurance shall not constitute a waiver of any of the insurance requirements
in this Section.

 

        Spinnaker         Lease Agreement 2005-l

-35-



--------------------------------------------------------------------------------

SECTION 14

 

LEASEHOLD MORTGAGE PROVISIONS; LESSOR’S RIGHT TO

ASSIGN; LESSEE’S RIGHT TO TRANSFER POSSESSION

 

14.1 Assignment by Lessor; Security for Lessor’s Obligations to Indenture
Trustee. (a) Except as set forth in Section 14.1(b) or in the last two sentences
of Section 19.8, the Lessor may not assign, transfer or encumber this Lease or
all or any part of its interests and rights hereunder except in connection with
the exercise of remedies by the Lessor following a declaration by the Lessor
pursuant to Section 16.1 that a Lease Event of Default exists.

 

(b) In order to secure the Indenture Indebtedness as provided in the Indenture,
the Indenture provides, among other things, for the assignment by the Lessor to
the Indenture Trustee of its right, title and interest in, to and under this
Lease to the extent set forth in the Indenture. The Lessee hereby consents to
such assignment pursuant to the terms and provisions of the Indenture and to any
assignment or other transfer which may occur pursuant to the exercise of any
remedy set forth in the Indenture. The Lessee (i) acknowledges that, to the
extent provided in the Indenture, such assignment provides for the exercise by
the Indenture Trustee of certain rights of the Lessor hereunder to give any
consents, approvals, waivers, notices or the like, to make any elections,
demands or the like or to take any other discretionary action hereunder, but
only in accordance with the Indenture, (ii) acknowledges receipt of an executed
counterpart of the Indenture as in effect on the date hereof and (iii) agrees
that, to the extent provided in the Indenture, the Indenture Trustee shall have
all the rights of the Lessor hereunder and, in exercising any right or
performing any obligation of the Lessor hereunder, shall be subject to the terms
hereof. The Lessee will furnish to the Indenture Trustee counterparts of all
notices, certificates, opinions or other documents of any kind required to be
delivered hereunder by the Lessee to the Lessor. Notwithstanding any other
provision herein, so long as any Notes remain Outstanding, the Lessor hereby
directs, and the Lessee agrees that, all payments of Base Rent and all other
Rent payable hereunder to the Lessor, other than Excepted Payments, shall be
paid directly to the Indenture Trustee at its account specified in Schedule 1 to
the Participation Agreement or to such other account as may be specified in
writing by the Indenture Trustee to the Lessee at least 5 Business Days prior to
the due date thereof. The right of the Indenture Trustee to receive payments of
Base Rent shall not be subject to any defense, counterclaim, setoff or other
right or claim of any kind which the Lessee may be able to assert against the
Lessor, the Owner Participant or any other Person in an action brought by any
thereof on this Lease or otherwise.

 

14.2 Transfers of Possession by Lessee. Lessee, without the prior written
consent of Lessor and the Indenture Trustee, if the Lien of the Indenture has
not been discharged, shall not assign, sublease or otherwise transfer possession
of all or a portion of its Undivided Interest, except as expressly set forth
below. Subject to the Tax Indemnity Agreement, the Lessee may, without the
consent of any party to the Participation Agreement, at any time and from time
to time, sublease the Undivided Interest or any portion thereof for any use
permitted hereunder to another Person; provided that (i) there shall be no more
than one such sublease at any time and

 

        Spinnaker         Lease Agreement 2005-l

-36-



--------------------------------------------------------------------------------

such sublease shall be expressly subject and subordinate to this Lease and the
Joint Operating Agreement and shall in no event continue beyond the Lease Term,
(ii) the Lessee shall remain primarily liable under this Lease and the other
Operative Documents and all terms and conditions hereof and of the other
Operative Documents shall remain in full force and effect and shall be complied
with as though no such sublease was in existence, (iii) each of the Owner
Participant, any OP Guarantor, the Lessor, the Indenture Trustee and each Loan
Participant shall have received such opinions (other than any opinion regarding
United States Federal income taxes) the Owner Participant, the OP Guarantor, the
Lessor, the Indenture Trustee or any Loan Participant shall reasonably request,
(iv) such sublessee shall not be subject to any bankruptcy, insolvency or other
similar proceedings affecting creditors’ rights on the commencement date of the
sublease and shall have such authorizations and approvals under Governmental
Rules (and all Governmental Actions shall have been taken) as may be necessary
in order for such sublessee to perform its obligations under the sublease, (v)
each of the Owner Participant, each OP Guarantor, the Lessor, the Indenture
Trustee and each Loan Participant shall bear no unindemnified risk associated
with such sublease, (vi) such sublease shall not permit further subleasing,
(vii) such sublease, to the extent that the sublessee assumes responsibility for
maintenance, use, operation and insurance obligations of the Lessee, shall have
terms with respect to such maintenance, use, operation and insurance obligations
no less stringent than those contained in Sections 11 and 13 hereof,
respectively, (viii) as of the date of commencement of the sublease, no Lease
Default or Lease Event of Default shall have occurred and be continuing, (ix)
the sublessee shall not be a Governmental Authority unless such Governmental
Authority shall have waived its right of sovereign immunity, provided that in no
event shall such sublease cause the Undivided Interest to become tax-exempt use
property under Sections 168 or 470 of the Code, (x) any such sublease shall not
impair any right or remedy of the Lessor under the Lease or any other Operative
Document or the Indenture Trustee under any Operative Document, (xi) the Lessee
shall have obtained all consents and taken all actions necessary to comply with
all Governmental Rules and all Governmental Actions and shall have obtained all
consents and taken all actions as may be required under any contract or
agreement binding on the Lessee or the sublessee or any of their respective
properties, (xii) as of the date of commencement of the sublease, the sublessee
is not involved in any material litigation with the Owner Participant or any of
its Affiliates, (xiii) the Lessee shall pay all fees and expenses (including,
without limitation, reasonable attorneys fees) incurred by the Lessor, the Owner
Participant, any OP Guarantor, the Indenture Trustee and each Loan Participant
in connection with any such sublease, and (xiv) any such sublease shall have
level rent throughout the sublease term or the same Base Rent payments for the
sublease term as are due and owing under this Lease for the corresponding
period. The Lessee shall give prompt written notice to the Lessor of any
sublease and shall deliver a certified copy of any sublease to the Lessor within
10 days following the execution and delivery thereof, provided that and anything
to the contrary notwithstanding, not less than 30 days prior to any proposed
sublease, the Lessee shall give written notice to the Lessor, the Owner
Participant, the Indenture Trustee and each Loan Participant of such sublease,
including the name of the proposed sublessee together with the proposed form of
sublease and opinions in connection therewith. Any sublease by the Lessee that
is not in accordance with the terms of this Section 14.2 shall be a violation of
this Lease and shall be null and void.

 

        Spinnaker         Lease Agreement 2005-l

-37-



--------------------------------------------------------------------------------

SECTION 15

 

LEASE EVENTS OF DEFAULT

 

The term “Lease Event of Default”, wherever used herein, shall mean any of the
following events (whatever the reason for such Lease Event of Default and
whether it shall be voluntary or involuntary, or come about or be effected by
operation of law, or be pursuant to or in compliance with any judgment, decree
or order of any court or any Governmental Rule or Governmental Action):

 

(a) the Lessee shall fail to pay Base Rent within 5 days after the date the same
becomes due; or

 

(b) the Lessee shall fail to pay Base Termination Value, Termination Value,
Fixed Price Purchase Amount or shall fail to pay Supplemental Rent constituting
Swap Breakage Amount or any other amounts required to be paid by the Lessee
under any Operative Document in connection with any of the foregoing amounts,
within 5 days after the date the same becomes due; or

 

(c) the Lessee shall fail to pay Supplemental Rent or make any other payment
(other than (i) as specified in paragraph (a) or (b) above, or (ii) any payment
under the Tax Indemnity Agreement or with respect to any Excepted Payments to
the Owner Participant or to the Lessor, none of which under this clause (ii)
shall constitute a Lease Event of Default at any time when the Lien of the
Indenture shall not have been discharged pursuant to the terms thereof unless
the Lessor shall deliver to the Lessee and the Indenture Trustee a written
notice describing such failure and stating that the Lessor elects to treat such
failure as a Lease Event of Default) required to be made by the Lessee under
this Lease or under any other Operative Document and any such failure shall
continue for a period of 10 Business Days after receipt by the Lessee of written
notice describing such failure (provided that in no event shall the Lessor be
required to give more than one notice for each under this Section 15(c)); or

 

(d) except as set forth in clauses (a), (b), (c), (h), (i), (j), (k), (m) (n) or
(p) of this Section 15, either of the Lessee or the Guarantor under any
Operative Document to which each is a party shall fail in any material respect
to perform or observe any covenant or agreement to be performed or observed by
it under this Lease or any such Operative Document to which it is a party (other
than the Tax Indemnity Agreement and other than with respect to any Excepted
Payments to the Owner Participant or to the Lessor, either of which shall not
constitute a Lease Event of Default at any time when the Lien of the Indenture
shall not have been discharged pursuant to the terms thereof unless the Lessor
shall deliver to the Lessee and the Indenture Trustee a written notice
describing such failure and stating that the Lessor elects to treat such failure
as a Lease Event of Default), and any such failure shall continue for a period
of thirty (30) days after the earlier of (i) receipt by the Lessee or the
Guarantor, as applicable, of a written notice from the Lessor, the Owner
Participant or the Indenture Trustee specifying such failure and requiring it to
be remedied or (ii) the date the Managing Member of the Lessee or the Guarantor,
as applicable, obtains Actual Knowledge of such failure; provided, however, that
if such

 

        Spinnaker         Lease Agreement 2005-l

-38-



--------------------------------------------------------------------------------

failure is curable and (i) such covenant or agreement cannot, with diligence, be
performed within thirty (30) days, and (ii) the Lessee or Guarantor has
commenced such cure within the thirty (30) days and thereafter is diligently
proceeding to cure such failure, then, if curable within 180 days from the date
of such notice of default, the period for cure will be extended to 180 days from
the date of such notice of default, but not beyond the expiration of the Lease
Term; or

 

(e) any representation or warranty made by the Lessee or the Guarantor in any
Operative Document to which it is a party (other than the Tax Indemnity
Agreement) or in any certificate or written statement delivered by the Lessee or
the Guarantor pursuant to any Operative Document (other than the Tax Indemnity
Agreement) shall prove to have been inaccurate in any material respect when made
and such representation or warranty shall remain inaccurate in any material
respect thirty (30) days after the earlier of receipt by the Lessee or the
Guarantor of a written notice thereof from the Lessor or the Indenture Trustee
or the date the Managing Member of the Lessee or the Guarantor obtains Actual
Knowledge of such inaccuracy; provided, however, that if such failure is curable
and (i) such representation or warranty cannot, with diligence, be made true
within thirty (30) days and (ii) Lessee or Guarantor has commenced such cure
within the thirty (30) days and thereafter is diligently proceeding to cure such
failure, then, if curable within ninety (90) days from the date of such notice
of default, the period for cure will be extended to ninety (90) days from the
date of such notice of default, but not beyond the expiration of the Lease Term;
or

 

(f) the Lessee or the Guarantor shall commence a voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
itself or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, or shall consent to any such relief or to the appointment or
taking possession by any such official or agency in an involuntary case or other
proceeding commenced against it, or shall make a general assignment for the
benefit of creditors, or shall take any corporate action to authorize any of the
foregoing; or

 

(g) an involuntary case or other proceeding shall be commenced against the
Lessee or the Guarantor seeking liquidation, reorganization or other relief with
respect to it or its debts under any bankruptcy, insolvency or other similar law
now or hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official or agency of it or any
substantial part of its property and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of ninety (90) days; or

 

(h) the Lessee shall fail to maintain (or cause to be maintained) the insurance
required by Section 13; or

 

(i) the Guaranty or the Production Handling Agreement shall not be in full force
and effect or the Guaranty or the Production Handling Agreement shall be revoked
or repudiated, or the validity, binding nature or enforceability of the Guaranty
or the Production Handling Agreement shall be contested by the Guarantor, or the
Guarantor shall seek to disaffirm the Guaranty or the Production Handling
Agreement; or

 

        Spinnaker         Lease Agreement 2005-l

-39-



--------------------------------------------------------------------------------

(j) the Lessee shall fail to comply with any of its obligations under Sections
10.4 or 10.17 of the Participation Agreement, or the Guarantor shall fail to
comply with any of its obligations under Section 10.17, 10.21 or 10.22 of the
Participation Agreement; or

 

(k) the Guarantor shall repudiate or seek to disaffirm the date upon which the
Support Term is to commence pursuant to the terms of the Support Agreement; or

 

(l) the Joint Operating Agreement or the Consent and Agreement shall cease to be
in full force and effect, or the Guarantor shall have withdrawn from the Joint
Operating Agreement (other than in accordance with Article 17.2.1 of the Joint
Operating Agreement); or

 

(m) (i) the Lessee shall default in its obligations pursuant to Sections10.14(b)
and (c) of the Participation Agreement (which shall not constitute a Lease Event
of Default at any time when the Lien of the Indenture shall not have been
discharged pursuant to the terms thereof unless the Lessor shall deliver to the
Lessee and the Indenture Trustee a written notice describing such failure and
stating that the Lessor elects to treat such failure as a Lease Event of
Default, in which case such failure shall constitute a Lease Event of Default
hereunder) or (ii) the Guarantor shall default in its obligations pursuant to
Section 7(d) of the Pledge Agreement; or

 

(n) the Guarantor shall default in the due performance and observance of its
obligations under Section 10.16 or Section 10.23 of the Participation Agreement;
or

 

(o) the Indenture Trustee shall cease to have a first priority perfected
security interest and lien in the Indenture Estate except as otherwise released
pursuant to the terms of the Indenture and such failure shall continue for a
period of five Business Days after notice thereof from Lessor or the Indenture
Trustee; or the Lessor’s rights under an Acceptable Letter of Credit shall for
any reason cease to be a legal, valid and binding agreement with respect to the
issuer of the Acceptable Letter of Credit and such cessation shall continue for
a period of 45 days after the receipt by Lessee of written notice thereof from
Lessor or the Owner Participant; or

 

(p) the Lessee shall default in its obligations under Section 10 of the Lease in
respect of an Operator’s Lien and such failure shall continue for a period of
thirty (30) days after the earlier of (i) receipt by the Lessee or Guarantor of
a written notice from the Lessor, the Indenture Trustee or the Owner Participant
specifying such failure and requiring it to be remedied or (ii) the date the
Managing Member of the Lessee or the Guarantor obtains Actual Knowledge of such
failure.

 

        Spinnaker         Lease Agreement 2005-l

-40-



--------------------------------------------------------------------------------

SECTION 16

 

REMEDIES

 

16.1 In General. Upon the occurrence of any Lease Event of Default and so long
as the same shall be continuing, the Lessor, at its option, may declare this
Lease to be in default by written notice to such effect given to the Lessee
(provided that this Lease shall be deemed to have been declared in default
without the necessity of such written notice or any other action (all of which
are hereby waived) upon the occurrence of any Lease Event of Default described
in paragraph (f) or (g) of Section 15), and at any time thereafter, provided
such Lease Event of Default shall be continuing, the Lessor may, to the maximum
extent permitted by, and in accordance with mandatory procedures established by,
applicable Governmental Rules, exercise one or more of the following remedies,
as the Lessor in its sole discretion shall elect:

 

(a) the Lessor, by notice to the Lessee, may rescind or terminate this Lease;

 

(b) whether or not this Lease has been terminated, the Lessor may demand that
the Lessee, and upon the written demand of the Lessor, the Lessee shall,
surrender the Undivided Interest promptly to the Lessor in the manner and
condition required by, and otherwise in accordance with the provisions of, this
Lease (including Section 8) as if the Undivided Interest were being returned at
the end of the Lease Term and the Lessor shall not be liable for the
reimbursement to the Lessee of any costs and expenses incurred by the Lessee in
connection therewith;

 

(c) the Lessor may (whether or not the Lessor has taken possession thereof),
subject to the rights of the Operator, and the owners of the Other Undivided
Interests under the Joint Operating Agreement, sell all or any portion of the
Undivided Interest at public or private sale, as the Lessor may determine, free
and clear of any rights of the Lessee with respect thereto (except pursuant to
the Support Agreement) and without any duty to account to the Lessee with
respect to such sale or any proceeds with respect thereto (except to the extent
required by paragraph (e) or (f) of this Section 16.1 if the Lessor shall elect
to exercise its rights thereunder), in which event the Lessee’s obligation to
pay Base Rent with respect to the interest sold accruing after the date of such
sale shall be terminated (except to the extent that Base Rent is to be included
in computations under paragraph (e) or (f) of this Section 16.1 if the Lessor
shall elect to exercise its rights thereunder);

 

(d) the Lessor may, subject to the rights of the Operator, hold or lease to
others all or a portion of the Undivided Interest, as the Lessor in its sole
discretion may determine, free and clear of any rights of the Lessee with
respect thereto (except pursuant to the Support Agreement) and without any duty
to account to the Lessee with respect to such action or inaction or for any
proceeds with respect to such action or inaction, except that the Lessee’s
obligation to pay Base Rent after the Lessee shall have been deprived of use of
all or a portion of the Undivided Interest pursuant to this paragraph (d) shall
be reduced by the net proceeds, if any, received by the Lessor from leasing all
or a portion of the Undivided Interest to any Person other than the Lessee for
the same periods or any portion thereof;

 

        Spinnaker         Lease Agreement 2005-l

-41-



--------------------------------------------------------------------------------

(e) whether or not the Lessor shall have exercised or thereafter at any time
shall exercise its rights under paragraph (a), (b), (c) or (d) of this Section
16.1, the Lessor may demand, by written notice to the Lessee specifying a
payment date which shall be a Base Termination Value Determination Date not
earlier than the tenth day after the date of such notice, that the Lessee pay to
the Lessor, and the Lessee shall pay to the Lessor, on such specified payment
date, as liquidated damages for loss of a bargain and not as a penalty (and in
lieu of the Base Rent due after the Base Termination Value Determination Date
specified in such notice), an amount in cash equal to: (A) the excess of (1) the
Base Termination Value on Schedule 2 (as adjusted pursuant to Section 4 hereof)
computed as of such Base Termination Value Determination Date over (2) the Fair
Market Sales Value of the Undivided Interest in the Platform (or, if the Lessor
has sold the Undivided Interest pursuant to clause (c) above, the net sales
proceeds of such sale), which in no case shall be a negative number, plus (B)
the amount set forth for such Base Termination Value Determination Date in the
column captioned Lessee Section 467 Loan Balance on Schedule 2 (as adjusted
pursuant to Section 4 hereof) relating to Base Termination Values, plus (C) all
unpaid Base Rent due and owing before such Base Termination Value Determination
Date, plus (D) all Supplemental Rent due and owing on or before such Base
Termination Value Determination Date, including the Swap Breakage Amount, if
any. Upon payment of the amounts described in (A) through (D), and after Lessee
has paid all other amounts due and payable to Lessor and each other Person
payable under the Operative Documents (and any payment of interest on the amount
calculated pursuant to this Section 16.1(e) at the Overdue Rate from the date
specified for payment until actually paid if not paid on the date so specified)
the Lessor shall pay to the Lessee the amount set forth for such Termination
Date in the column captioned Lessor Section 467 Loan Balance on Schedule 2 (as
adjusted pursuant to Section 4 hereof) and the Lease Term, if not theretofore
ended, shall end;

 

(f) unless the Lessor shall have exercised, or shall thereafter at any time
exercise, any of its rights under clause (e) above, the Lessor, by written
notice to the Lessee specifying a payment date which shall be a Base Termination
Value Determination Date not earlier than the tenth day after the date of such
notice may require that the Lessee pay to the Lessor, and the Lessee shall pay
to the Lessor on the Base Termination Value Determination Date specified in such
notice as liquidated damages for loss of a bargain and not as a penalty (and, in
lieu of scheduled Base Rent due after the Base Termination Value Determination
Date specified in such notice), an amount equal to the sum of: (A) the greater
of (1) the Base Termination Value on Schedule 2 (as adjusted pursuant to Section
4 hereof) computed as of such Base Termination Value Determination Date, and (2)
the Fair Market Sales Value of the Undivided Interest in the Platform (or, if
the Lessor has sold the Undivided Interest pursuant to clause (c) above, the net
sales proceeds of such sale), which in no case shall be a negative number, plus
(B) the amount set forth for such Base Termination Value Determination Date in
the column captioned Lessee Section 467 Loan Balance on Schedule 2 (as adjusted
pursuant to Section 4 hereof) relating to Base Termination Values, plus (C) all
unpaid Base Rent due and owing before such Base Termination Value Determination
Date, plus (D) all Supplemental Rent due and owing on or before such Base
Termination Value Determination Date, including the Swap Breakage Amount, if
any. Upon the payment of the amounts described in (A) through (D), and

 

        Spinnaker         Lease Agreement 2005-l

-42-



--------------------------------------------------------------------------------

after Lessee has paid all other amounts due and payable to Lessor and each other
Person payable under the Operative Documents) and upon such payment (and payment
of interest on the amount calculated pursuant to this Section 16.1(f) at the
Overdue Rate from the date specified for payment until actually paid if not paid
on the date so specified), the Lessor shall pay to the Lessee the amount set
forth for such Base Termination Value Determination Date in the column captioned
Lessor Section 467 Loan Balance on Schedule 2 (as adjusted pursuant to Section 4
hereof) relating to Base Termination Values, and the Lessor shall quitclaim its
right, title and interest in the Undivided Interest in the Platform to the
Lessee, without any representation or warranty of any nature and without
recourse to the Lessor (except that the Lessor will warrant that the Undivided
Interest in the Platform is free and clear of Lessor Liens attributable to the
Lessor and Owner Participant’s Liens), and the Lease Term, if not theretofore
ended, shall end;

 

(g) if the Lessor has previously exercised its rights by declaration or
otherwise under any of the foregoing remedies to demand Base Termination Value
or any amount determined by reference thereto (or if it is prevented from
demanding such amounts whether by the provisions of the Indenture or by
operation of any stay or similar law or otherwise at a time when a Lease Event
of Default has occurred and is continuing), then, if the Lessor shall draw on
the Letter of Credit (or any other letter of credit naming the Lessor and/ or
the Owner Participant as a beneficiary as contemplated by Section 10.14 of the
Participation Agreement) then in effect, to the extent any proceeds of such draw
have not previously been applied pursuant to Section 3.9, such proceeds shall be
applied towards the satisfaction of such amounts demanded. Any declaration of a
Lease Event of Default and demand for payment of Base Termination Value or
Termination Value under this Section 16.1(g) by the Lessor in connection with
any drawing or attempted drawing under any Letter of Credit shall not, in and of
itself, effect a termination of this Lease or modify or reduce in any respect
the Lessee’s obligation to continue (x) paying Base Rent as and when due (as
adjusted pursuant to Section 4, including in accordance with Section 3.9), and
(y) performing each and all of the Lessee’s obligations under this Lease as if
no such declaration of a Lease Event of Default and/or demand for payment had
been made; or

 

(h) the Lessor may exercise any other right or remedy that may be available to
it under applicable law or proceed by appropriate court action to enforce the
terms hereof or to recover damages for the breach hereof.

 

16.2 Continuing Obligations. No rescission or termination of this Lease, in
whole or in part, or repossession of the Undivided Interest or exercise of any
remedy under Section 16.1 shall, except as specifically provided herein, relieve
the Lessee of any of its liabilities and obligations hereunder. The Lessee shall
be liable (i) for all reasonable legal fees and other reasonable costs and
expenses incurred by the Lessor, the Owner Participant, each Loan Participant or
the Indenture Trustee by reason of the occurrence of any Lease Event of Default
or the exercise of the Lessor’s remedies with respect thereto, including all
costs and expenses reasonably incurred in placing the Platform and the Undivided
Interest in the condition required by Section 8 and (ii) except as otherwise
provided herein, for any and all other accrued and unpaid Rent hereunder before,
after or during the exercise of any of the foregoing remedies. At

 

        Spinnaker         Lease Agreement 2005-l

-43-



--------------------------------------------------------------------------------

any sale of the Undivided Interest or any part thereof pursuant to Section 16.1,
the Lessor, the Owner Participant, each Loan Participant, or the Indenture
Trustee may bid for and purchase such property.

 

16.3 Louisiana Specific Remedies. In the event that this Lease shall be deemed a
finance lease under Chapter 9 of the Louisiana Commercial Laws and for purposes
of foreclosure under Louisiana foreclosure process procedures, the following
shall apply. Should a Lease Event of Default occur, Lessor shall be entitled to
foreclose under this Agreement under ordinary or executory process procedures,
and to cause the Undivided Interest, Platform, Lessor’s Undivided Share of all
Modifications to the Platform and any and all other property leased to Lessee by
Lessor (collectively referred to in this Section 16.3 as the “Leased Property”)
to be immediately seized wherever found, and sold with or without appraisal, in
regular session of court or in vacation, in accordance with applicable Louisiana
law, without the necessity of further demanding payment from Lessee, or of
notifying Lessee or placing Lessee in default. For purposes of foreclosure under
Louisiana executory process procedures, Lessee confesses judgment and
acknowledges to be indebted to Lessor up to the full amount of all of the
payment obligations (referred to in this Section 16.3 as the “Lease
Obligations”) set forth in this Lease, in principal, interest, costs, expenses,
attorney’s fees and other fees and charges, and all other amounts set forth in
this Lease. To the extent permitted under applicable Louisiana law, Lessee
additionally waives: (1) the benefit of appraisal as provided under Articles
2332, 2336, 2723 and 2724 of the Louisiana Code of Civil Procedure, and all
other laws with regard to appraisal upon judicial sale; (2) the demand and three
(3) days’ delay as provided under Articles 2639 and 2721 of the Louisiana Code
of Civil Procedure; (3) the notice of seizure as provided under Articles 2293
and 2721 of the Louisiana Code of Civil Procedure; (4) the three (3) days’ delay
provided under Articles 2331 and 2722 of the Louisiana Code of Civil Procedure;
and (5) all other benefits provided under Articles 2331, 2722 and 2723 of the
Louisiana Code of Civil Procedure and all other Articles not specifically
mentioned above. Lessee further agrees that any declaration of fact made by
authentic act before a Notary Public and two witnesses by a person declaring
that such facts are within his or her knowledge shall constitute authentic
evidence of such facts for purposes of foreclosure under applicable Louisiana
law. Lessee further agrees that Lessor may appoint a keeper of the Leased
Property in the event of foreclosure pursuant to La. R.S. 9:5136, et seq. All
expenses relating to the sale or other disposition of the Leased Property,
including without limitation, Lessor’s attorney’s fees and expenses of retaking,
holding, insuring, preparing for the sale and selling the Leased Property, shall
become part of the Lease Obligations contemplated by this Lease and shall be
payable upon demand, with interest, from the date of expenditure until Lessor is
paid in full. Lessee further agrees that all of the remedies provided herein are
and shall be cumulative in nature and nothing under this Lease shall limit or
restrict the remedies available to Lessor following a Lease Event of Default.

 

16.4 Remedies Cumulative. To the extent permitted by applicable law and except
as provided herein, no remedy under Section 16.1 is intended to be exclusive,
but each remedy shall be cumulative and in addition to any other remedy provided
under Section 16.1 or otherwise available to the Lessor at law or in equity. No
express or implied waiver by the Lessor of any Lease Default or Lease Event of
Default shall in any way be, or be construed to be, a waiver of any future or
subsequent Lease Default or Lease Event of Default. The failure or delay of the
Lessor in exercising any rights granted it hereunder upon the occurrence of any
of the contingencies set forth herein shall not constitute a waiver of any such
right upon the

 

        Spinnaker         Lease Agreement 2005-l

-44-



--------------------------------------------------------------------------------

continuation or recurrence of any such contingencies or similar contingencies
and any single or partial exercise of any particular right by the Lessor shall
not exhaust the same or constitute a waiver of any other right provided herein.
To the extent permitted by applicable law, the Lessee hereby waives any rights
now or hereafter conferred by statute or otherwise which may enable it to
cancel, quit or surrender this Lease, except as otherwise provided herein, or
which may require the Lessor to sell, lease or otherwise use the Undivided
Interest in mitigation of the Lessor’s damages as set forth in Section 16.1 or
which may limit or modify any of the Lessor’s rights and remedies provided in
Section 16.1.

 

In the event the Lessor terminates this Lease pursuant to any provision of this
Section 16 pursuant to which Base Termination Value (or an amount determined by
reference to Base Termination Value) is not paid, the amounts otherwise payable
by the Lessee hereunder shall be increased by the amount (as a payment for
accrued but unpaid Base Rent) of the Lessee Section 467 Loan Balance set forth
on Schedule 2 opposite the relevant Base Termination Value Determination Date
and upon payment of all such amounts payable by the Lessee hereunder and after
Lessee has paid all other amounts due and payable to Lessor and each other
person payable under the Operative Documents, the Lessor shall pay to the Lessee
(as a rebate of prepaid Base Rent) the amount set forth for such Base
Termination Value Determination Date in the column captioned Lessor Section 467
Loan Balance of Schedule 2 (as adjusted pursuant to Section 4 hereof); provided,
however, that to the extent that such payment or rebate does not precisely
reflect the difference between Base Rent allocated and Base Rent paid as of the
date Base Rent ceases to accrue, the amounts due hereunder shall be further
adjusted to ensure that the aggregate amount of Base Rent paid equals the
aggregate amount of Base Rent allocated as of the date Base Rent ceases to
accrue.

 

SECTION 17

 

NOTICES

 

All communications, notices and consents provided for in this Lease Agreement
shall be in writing and shall be given in person or by courier, or mailed by
registered or certified first class mail, return receipt requested, or overnight
courier, addressed as set forth in Schedule 17.3 to the Participation Agreement
or at such other address as any such Person may from time to time designate by
notice duly given in accordance with the provisions of this Section 17 to the
other parties hereto. Any notice delivered by hand shall become effective when
delivered. Any notice delivered by courier service or mail shall become
effective on the date of receipt (which may be established, without limitation,
by reference to evidence of delivery provided by such courier service or by the
mail return receipt).

 

SECTION 18

 

RIGHT TO PERFORM FOR LESSEE

 

18.1 Lessor’s Right to Perform for Lessee. If the Lessee shall fail to make any
payment to be made by it hereunder or shall fail to perform or comply with any
of its other agreements contained herein or in any other Operative Document
relating to the Undivided Interest or this Lease, following written notice to
the Lessee, the Lessor may, but shall not be

 

        Spinnaker         Lease Agreement 2005-l

-45-



--------------------------------------------------------------------------------

obligated to, make such payment or perform or comply with such agreement, and
the amount of such payment and the amount of all reasonable costs and expenses
(including, without limitation, reasonable attorneys’ and other professionals’
fees and expenses) incurred in connection with such payment or the performance
of or compliance with such agreement, as the case may be, together with interest
thereon at the Overdue Rate, shall be deemed Supplemental Rent for the Undivided
Interest, payable by the Lessee within 5 Business Days’ demand. Notwithstanding
anything to the contrary contained in the foregoing, the provisions of this
Section 18.1 shall in no event restrict any of Lessor’s rights following the
occurrence of a Lease Event of Default, it being agreed and understood that
Lessor shall be entitled to exercise all of its remedies pursuant to Section 15
upon the occurrence of any such event.

 

18.2 Performance by Guarantor and Sublessees. Any final and indefeasible payment
by the Guarantor of any amount payable by the Lessee under any Operative
Document shall constitute, as between the Lessee and the Lessor, payment of such
amount by the Lessee for all purposes of this Lease (including, without
limitation, Section 15) and any performance by the Guarantor or any sublessee
under any Operative Document shall constitute, as between the Lessee and the
Lessor, performance by the Lessee of such obligation for all purposes of this
Lease; it being understood that with regard to any payment made in cash by the
Guarantor or any sublessee, the Lessee will not be considered to be in default
under this Lease unless and until such time that such payment is determined to
be either not final or not indefeasible.

 

SECTION 19

 

MISCELLANEOUS

 

19.1 Amendments in Writing. Neither this Lease nor any of the terms hereof may
be amended, supplemented, waived or modified orally, but only by an instrument
in writing signed by the party against which enforcement of such change is
sought.

 

19.2 Severability of Provisions. Any provision of this Lease which may be
determined by competent authority to be invalid or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without invalidating or rendering
unenforceable any remaining provisions hereof, and any such invalidity or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. To the extent permitted
by applicable law, the parties hereto hereby waive any provision of law which
renders any provision hereof invalid or unenforceable in any respect.

 

19.3 Governing Law. THIS LEASE SHALL IN ALL RESPECTS BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
INCLUDING SECTION 5-1401 AND SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS
LAW, BUT EXCLUDING TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, ALL OTHER
CONFLICTS OF LAWS PRINCIPLES AND CHOICE OF LAW RULES OF THE STATE OF NEW YORK.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY PROCEEDING BROUGHT IN CONNECTION WITH THIS LEASE.

 

        Spinnaker         Lease Agreement 2005-l

-46-



--------------------------------------------------------------------------------

19.4 Headings. The division of this Lease into sections, the provision of a
table of contents and the insertion of headings are for convenience of reference
only and shall not affect the construction or interpretation of this Lease.

 

19.5 Counterpart Execution. This Lease may be executed in any number of
counterparts and by each of the parties hereto on separate counterparts, all
such counterparts together constituting but one and the same instrument, with
the counterpart containing the receipt therefor executed by the Indenture
Trustee on or immediately following the signature page thereof being deemed the
“original chattel paper executed counterpart” and all other counterparts being
deemed duplicates. For purposes of recordation, Lessor and Lessee agree that
certain information set forth on Schedules 1 through 3 may be omitted from the
counterpart presented for filing.

 

19.6 Successors and Assigns. This Lease, including the terms and provisions
hereof, shall be binding upon the Lessor and the Lessee and their respective
successors and assigns and inure to the benefit of the Lessor and the Lessee and
their respective successors and permitted assigns.

 

19.7 Investment of Security Funds. Any amounts held by the Lessor as security
hereunder or under any other Operative Document that would be payable to the
Lessee upon satisfaction of any applicable conditions shall be invested and
reinvested by the Lessor (or, so long as the Undivided Interest shall be subject
to the Lien of the Indenture, the Indenture Trustee), from time to time in
Permitted Investments at the written direction of the Lessee. Neither the Lessor
nor the Indenture Trustee shall have any liability for any loss resulting from
any investment required to be made other than by reason of its willful
misconduct or gross negligence. Any net income or gain realized as a result of
any such investment or reinvestment shall be applied at the same time, on the
same conditions and in the same manner as the amounts in respect of which such
income or gain was realized are required to be distributed in accordance with
the provisions hereof, or of any other Operative Document pursuant to which such
amounts were required to be held. The Lessee shall be responsible for any net
loss realized as a result of any such investment or reinvestment and shall
reimburse the Lessor (or the Indenture Trustee, as the case may be) therefor on
demand. Any Permitted Investment may be sold or otherwise reduced to cash
(without regard to maturity) by the Lessor or the Indenture Trustee whenever
necessary to make any application as required by the terms of this Lease or any
other Operative Document.

 

19.8 Immunities; Satisfaction of Undertakings; Successor Lessor Trustee. Each of
the representations, warranties, undertakings and agreements herein made on the
part of the Lessor are made and intended not as personal representations,
warranties, undertakings and agreements by or for the purpose or with the
intention of binding the Trust Company personally but are made and intended for
the purpose of binding only the Trust Estate, and this Lease is executed and
delivered by the Trust Company solely in the exercise of the powers expressly
conferred upon it as trustee under the Trust Agreement; and no personal
liability or responsibility is assumed hereunder by, or at any time shall be
enforceable against, the Trust Company or any successor in trust on account of
any representation, warranty, undertaking or agreement hereunder of the Trust
Company, either expressed or implied, all such personal liability, if any, being
expressly waived by the Lessee; provided, however, that (a) the Lessee or any
Person claiming by, through

 

        Spinnaker         Lease Agreement 2005-l

-47-



--------------------------------------------------------------------------------

or under it, making claim hereunder, may, subject to the terms and conditions
hereof, look to the Trust Estate for satisfaction of such liability or
responsibility and (b) the Trust Company or its successor in trust, as
applicable, shall be personally liable for its own gross negligence and willful
misconduct and for the matters described in clauses (i) through (v) of Section
7.1 of the Trust Agreement. Subject to the terms and conditions hereof, each
time a successor Lessor Trustee is appointed in accordance with the terms of the
Trust Agreement, such successor Lessor Trustee shall, without further act,
succeed to all the rights, duties, immunities and obligations of its predecessor
Lessor Trustee hereunder and under the other Operative Documents, and the
predecessor Lessor Trustee shall be released from all further duties and
obligations hereunder and under the other Operative Documents, all without the
necessity of any consent or approval by the Lessee and without in any way
altering the terms of this Lease or such other Operative Documents or the
obligations of the Lessee hereunder or thereunder. The Lessee, at its expense,
upon receipt of written notice of the appointment of a successor Lessor Trustee
in accordance with the Operative Documents, promptly shall make such
modifications and changes to reflect such appointment as reasonably shall be
requested by such successor Lessor Trustee in such insurance policies,
schedules, certificates and other instruments relating to the Undivided Interest
or this Lease or the other Operative Documents, all in form and substance
reasonably satisfactory to such successor Lessor Trustee.

 

19.9 Performance of Obligations to Indenture Trustee and Holders. After the
Undivided Interest shall no longer be subject to the Lien of the Indenture, the
provisions of this Lease which require or permit any action by, any consent,
approval or authorization of, the furnishing of any document, paper or
information to, or the performance of any other obligation to, any Indenture
Trustee or any Holder shall not be effective, and the Sections hereof containing
such provisions shall be read as though there were no such references to any
such requirements or permissions.

 

19.10 True Lease. This Lease is intended as and shall constitute an agreement of
lease and nothing herein shall be construed as conveying to the Lessee any
right, title or interest in or to the Undivided Interest other than as lessee
hereunder, it being expressly understood by the parties hereto that the
foregoing does not constitute a covenant, representation or warranty of the
Lessee.

 

19.11 Memorandum of Lease. The Lessor and the Lessee have executed and delivered
the Memorandum of Lease for the purpose of recordation in the Immovable Property
Records of Lafourche and Terrebonne parishes, Louisiana; in order to give notice
of all of the terms, provisions and conditions of this Lease. The Memorandum of
Lease is not intended and is not to be construed to amend or in any way modify
any of the terms, provisions or conditions of this Lease. Upon the expiration or
earlier termination of the Lease, the Lessor and the Lessee shall execute,
deliver and cause to be recorded a termination of the Memorandum of Lease at
Lessee’s expense.

 

        Spinnaker         Lease Agreement 2005-l

-48-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Production Platform
Lease Agreement to be executed and delivered as of the date first above written.

 

SPINNAKER FRONT RUNNER STATUTORY

TRUST 2005-1, as Lessor

By:   Wilmington Trust Company, not in its individual capacity but solely as
Lessor Trustee By:  

/s/ Michele C. Harra

--------------------------------------------------------------------------------

Name:   Michele C. Harra Title:   Financial Services Officer SPINNAKER FR SPAR
CO., L.L.C., as Lessee By:  

/s/ Robert M. Snell

--------------------------------------------------------------------------------

Name:   Robert M. Snell Title:   Authorized Person

 

        Spinnaker         Lease Agreement 2005-l

-49-



--------------------------------------------------------------------------------

Receipt of this original counterpart of the foregoing Production Platform Lease
Agreement is hereby acknowledged on this      day of June, 2005.

 

WELLS FARGO BANK NORTHWEST,

NATIONAL ASSOCIATION,

as Indenture Trustee

By:

 

/s/ Nancy M. Dahl

--------------------------------------------------------------------------------

Name:

  Nancy M. Dahl

Title:

  Vice President

 

        Spinnaker         Lease Agreement 2005-l

-50-



--------------------------------------------------------------------------------

SCHEDULE 1

 

Part 1 to

 

Platform Lease

 

BASE RENT PERCENTAGES

 

PAYMENT OF BASE RENT

 

(Expressed as a Percentage of Lessor’s Cost)

 

Base Rent Payment Date

--------------------------------------------------------------------------------

   Base Rent Percentage


--------------------------------------------------------------------------------

Jul 21 2005

   0.00000000

Oct 21 2005

   5.83058966

Jan 21 2006

   4.18153333

Apr 21 2006

   4.13249133

Jul 21 2006

   4.08344933

Oct 21 2006

   4.03440733

Jan 21 2007

   3.98536533

Apr 21 2007

   3.93632333

Jul 21 2007

   3.88728133

Oct 21 2007

   3.83823933

Jan 21 2008

   3.78919733

Apr 21 2008

   3.74015533

Jul 21 2008

   3.69111333

Oct 21 2008

   3.64207133

Jan 21 2009

   3.59302933

Apr 21 2009

   3.54398733

Jul 21 2009

   3.49494533

Oct 21 2009

   3.44590333

Jan 21 2010

   1.83686133

Apr 21 2010

   1.81426133

Jul 21 2010

   1.79166133

Oct 21 2010

   1.76906133

Jan 21 2011

   3.30646133

Apr 21 2011

   3.25741933

Jul 21 2011

   3.20837733

Oct 21 2011

   3.15933533

Jan 21 2012

   2.15029333

Apr 21 2012

   2.11752333

Jul 21 2012

   2.08475333

Oct 21 2012

   2.05198333

Jan 21 2013

   2.61921333

Apr 21 2013

   2.57627333

 

        Spinnaker         Lease Agreement 2005-l

SCH-1-1



--------------------------------------------------------------------------------

SCHEDULE 1

 

Part 2 to

 

Platform Lease

 

BASE RENT ALLOCATIONS

 

(Expressed as a Percentages of Lessor’s Cost)

 

Rental Period

 

From and Including

--------------------------------------------------------------------------------

  

To and

Excluding

--------------------------------------------------------------------------------

  

Base Rent

Allocation Amount

--------------------------------------------------------------------------------

Jul 21 2005

   Oct 21 2005    0.00000000

Oct 21 2005

   Jan 21 2006    0.00000000

Jan 21 2006

   Apr 21 2006    2.44386058

Apr 21 2006

   Jul 21 2006    0.00000000

Jul 21 2006

   Oct 21 2006    0.00000000

Oct 21 2006

   Jan 21 2007    0.00000000

Jan 21 2007

   Apr 21 2007    11.87017995

Apr 21 2007

   Jul 21 2007    0.00000000

Jul 21 2007

   Oct 21 2007    0.00000000

Oct 21 2007

   Jan 21 2008    0.00000000

Jan 21 2008

   Apr 21 2008    9.17694585

Apr 21 2008

   Jul 21 2008    0.00000000

Jul 21 2008

   Oct 21 2008    0.00000000

Oct 21 2008

   Jan 21 2009    0.00000000

Jan 21 2009

   Apr 21 2009    9.94644130

Apr 21 2009

   Jul 21 2009    0.00000000

Jul 21 2009

   Oct 21 2009    0.00000000

Oct 21 2009

   Jan 21 2010    0.00000000

Jan 21 2010

   Apr 21 2010    9.72658546

Apr 21 2010

   Jul 21 2010    7.61397888

Jul 21 2010

   Oct 21 2010    0.00000000

Oct 21 2010

   Jan 21 2011    0.00000000

Jan 21 2011

   Apr 21 2011    0.00000000

Apr 21 2011

   Jul 21 2011    10.46937803

Jul 21 2011

   Oct 21 2011    0.00000000

Oct 21 2011

   Jan 21 2012    0.00000000

Jan 21 2012

   Apr 21 2012    0.00000000

Apr 21 2012

   Jul 21 2012    9.32500516

Jul 21 2012

   Oct 21 2012    2.62275767

Oct 21 2012

   Jan 21 2013    0.00000000

Jan 21 2013

   Apr 21 2013    0.00000000

Apr 21 2013

   Jul 21 2013    11.94776283

Jul 21 2013

   Oct 21 2013    0.00000000

Oct 21 2013

   Jan 21 2014    0.00000000

Jan 21 2014

   Apr 21 2014    0.00000000

Apr 21 2014

   Jul 21 2014    11.94776283

 

        Spinnaker         Lease Agreement 2005-l

-2-



--------------------------------------------------------------------------------

Jul 21 2013

   0.00000000

Oct 21 2013

   0.00000000

Jan 21 2014

   0.00000000

Apr 21 2014

   0.00000000

Jul 21 2014

   0.00000000

Oct 21 2014

   0.00000000

Jan 21 2015

   0.00000000

Apr 21 2015

   0.00000000

Jul 21 2015

   0.00000000

Oct 21 2015

   0.00000000

Jan 21 2016

   0.00000000

Apr 21 2016

   0.00000000

Jul 21 2016

   0.00000000

Oct 21 2016

   0.00000000

Jan 21 2017

   9.10262082

Apr 21 2017

   7.58743099

Jul 21 2017

   0.00000000

 

        Spinnaker         Lease Agreement 2005-l

SCH-1-3



--------------------------------------------------------------------------------

Jul 21 2014

   Oct 21 2014    0.00000000

Oct 21 2014

   Jan 21 2015    0.00000000

Jan 21 2015

   Apr 21 2015    0.00000000

Apr 21 2015

   Jul 21 2015    11.94776283

Jul 21 2015

   Oct 21 2015    0.00000000

Oct 21 2015

   Jan 21 2016    0.00000000

Jan 21 2016

   Apr 21 2016    0.00000000

Apr 21 2016

   Jul 21 2016    11.94776283

Jul 21 2016

   Oct 21 2016    0.00000000

Oct 21 2016

   Jan 21 2017    0.00000000

Jan 21 2017

   Apr 21 2017    0.00000000

Apr 21 2017

   Jul 21 2017    6.63764602

 

        Spinnaker         Lease Agreement 2005-l

-4-



--------------------------------------------------------------------------------

SCHEDULE 1,

 

Part 3 to

 

Platform Lease

 

 

          SECTION 467 ALLOCATED RENT AND INTEREST


--------------------------------------------------------------------------------

            (A)    (B)    (C)    (D)    (E)    (F)    (G)

Rent Payment Date

--------------------------------------------------------------------------------

  

Allocated Rent for

Rent Payment

Period from and

including Current

Rent

Payment Date to

and

excluding next

following

Rent Payment

Date1

--------------------------------------------------------------------------------

  

Debt Service, i.e.,

(Excess) or

Deficit of Base

Rent - Cash over
Column B

--------------------------------------------------------------------------------

  

Interest at 110%

of Closing Date

AFR for Period

to and excluding

next following

Rent Payment

Date2

--------------------------------------------------------------------------------

  

Principal,

i.e.,

Column

(C) minus

(D)

--------------------------------------------------------------------------------

  

Section 467

Loan Balance,

i.e., Cumulative

Column (E)

changing the
sign3

--------------------------------------------------------------------------------

  

Column (B)

minus (D)

--------------------------------------------------------------------------------

Jul 21 2005

   0.00000000    0.00000000    0.00000000    0.00000000    0.00000000   
0.00000000

Oct 21 2005

   0.00000000    -5.83058966    0.00000000    -5.83058966    5.83058966   
0.00000000

Jan 21 2006

   2.44386058    -1.73767275    0.06850943    -1.80618218    7.63677185   
2.37535115

Apr 21 2006

   0.00000000    -4.13249133    0.08973207    -4.22222340    11.85899525   
-0.08973207

Jul 21 2006

   0.00000000    -4.08344933    0.13934319    -4.22279252    16.08178778   
-0.13934319

Oct 21 2006

   0.00000000    -4.03440733    0.18896101    -4.22336834    20.30515612   
-0.18896101

Jan 21 2007

   11.87017995    7.88481462    0.23858558    7.64622904    12.65892708   
11.63159437

Apr 21 2007

   0.00000000    -3.93632333    0.14874239    -4.08506572    16.74399281   
-0.14874239

Jul 21 2007

   0.00000000    -3.88728133    0.19674192    -4.08402325    20.82801606   
-0.19674192

Oct 21 2007

   0.00000000    -3.83823933    0.24472919    -4.08296852    24.91098458   
-0.24472919

Jan 21 2008

   9.17694585    5.38774851    0.29270407    5.09504444    19.81594014   
8.88424178

Apr 21 2008

   0.00000000    -3.74015533    0.23283730    -3.97299263    23.78893277   
-0.23283730

Jul 21 2008

   0.00000000    -3.69111333    0.27951996    -3.97063329    27.75956606   
-0.27951996

Oct 21 2008

   0.00000000    -3.64207133    0.32617490    -3.96824623    31.72781229   
-0.32617490

Jan 21 2009

   9.94644130    6.35341197    0.37280179    5.98061018    25.74720212   
9.57363951

Apr 21 2009

   0.00000000    -3.54398733    0.30252962    -3.84651695    29.59371907   
-0.30252962

Jul 21 2009

   0.00000000    -3.49494533    0.34772620    -3.84267153    33.43639061   
-0.34772620

Oct 21 2009

   0.00000000    -3.44590333    0.39287759    -3.83878092    37.27517153   
-0.39287759

Jan 21 2010

   9.72658546    7.88972413    0.43798327    7.45174086    29.82343067   
9.28860219

--------------------------------------------------------------------------------

1 Deemed Lessee rent deduction and deemed Lessor rent income.

2 Positive amounts reflect Lessor Section 467 Interest Deduction and Lessee
Section 467 Interest Income and negative amounts reflect Lessee Section 467
Interest Deduction and Lessor Section 467 Interest Income. Applicable federal
rate (“AFR”) is [    ]% and 110% of the AFR is [    ]%.

3 Positive amounts reflect Lessor Section 467 Loan Balance (that is, deemed loan
from Lessee to Lessor) and negative amounts reflect Lessee Section 467 Loan
Balance (that is, deemed loan from Lessor to Lessee).

 

        Spinnaker         Lease Agreement 2005-l

SCH-1-5



--------------------------------------------------------------------------------

Apr 21 2010

   7.61397888    5.79971755    0.35042531    5.44929224    24.37413843   
7.26355357

Jul 21 2010

   0.00000000    -1.79166133    0.28639613    -2.07805746    26.45219589   
-0.28639613

Oct 21 2010

   0.00000000    -1.76906133    0.31081330    -2.07987463    28.53207053   
-0.31081330

Jan 21 2011

   0.00000000    -3.30646133    0.33525183    -3.64171316    32.17378369   
-0.33525183

Apr 21 2011

   10.46937803    7.21195870    0.37804196    6.83391674    25.33986695   
10.09133607

Jul 21 2011

   0.00000000    -3.20837733    0.29774344    -3.50612077    28.84598772   
-0.29774344

Oct 21 2011

   0.00000000    -3.15933533    0.33894036    -3.49827569    32.34426341   
-0.33894036

Jan 21 2012

   0.00000000    -2.15029333    0.38004510    -2.53033843    34.87460184   
-0.38004510

Apr 21 2012

   9.32500516    7.20748183    0.40977657    6.79770526    28.07689658   
8.91522859

Jul 21 2012

   2.62275767    0.53800434    0.32990353    0.20810081    27.86879578   
2.29285414

Oct 21 2012

   0.00000000    -2.05198333    0.32745835    -2.37944168    30.24823747   
-0.32745835

Jan 21 2013

   0.00000000    -2.61921333    0.35541679    -2.97463012    33.22286759   
-0.35541679

Apr 21 2013

   11.94776283    9.37148949    0.39036869    8.98112080    24.24174679   
11.55739414

Jul 21 2013

   0.00000000    0.00000000    0.28484052    -0.28484052    24.52658731   
-0.28484052

Oct 21 2013

   0.00000000    0.00000000    0.28818740    -0.28818740    24.81477471   
-0.28818740

Jan 21 2014

   0.00000000    0.00000000    0.29157360    -0.29157360    25.10634832   
-0.29157360

Apr 21 2014

   11.94776283    11.94776283    0.29499959    11.65276324    13.45358508   
11.65276324

Jul 21 2014

   0.00000000    0.00000000    0.15807962    -0.15807962    13.61166471   
-0.15807962

Oct 21 2014

   0.00000000    0.00000000    0.15993706    -0.15993706    13.77160177   
-0.15993706

Jan 21 2015

   0.00000000    0.00000000    0.16181632    -0.16181632    13.93341809   
-0.16181632

Apr 21 2015

   11.94776283    11.94776283    0.16371766    11.78404517    2.14937292   
11.78404517

Jul 21 2015

   0.00000000    0.00000000    0.02525513    -0.02525513    2.17462805   
-0.02525513

Oct 21 2015

   0.00000000    0.00000000    0.02555188    -0.02555188    2.20017993   
-0.02555188

Jan 21 2016

   0.00000000    0.00000000    0.02585211    -0.02585211    2.22603205   
-0.02585211

Apr 21 2016

   11.94776283    11.94776283    0.02615588    11.92160695    -9.69557490   
11.92160695

Jul 21 2016

   0.00000000    0.00000000    -0.11392301    0.11392301    -9.80949791   
0.11392301

Oct 21 2016

   0.00000000    0.00000000    -0.11526160    0.11526160    -9.92475951   
0.11526160

Jan 21 2017

   0.00000000    -9.10262082    -0.11661592    -8.98600490    -0.93875461   
0.11661592

Apr 21 2017

   6.63764602    -0.94978498    -0.01103037    -0.93875461    0.00000000   
6.64867639

Jul 21 2017

   0.00000000    0.00000000    0.00000000    0.00000000    0.00000000   
0.00000000

 

        Spinnaker         Lease Agreement 2005-l

SCH-1-6



--------------------------------------------------------------------------------

SCHEDULE 3

 

to

 

Platform Lease

 

FIXED PRICE PURCHASE AMOUNT

 

(Expressed as Percentages of Lessor’s Cost)

 

 

(Expressed as Percentages of Lessor’s Cost)

--------------------------------------------------------------------------------

    

Fixed Price

Purchase Option

Date

--------------------------------------------------------------------------------

  

Fixed Price

Purchase Amount

--------------------------------------------------------------------------------

  

Lessee Section 467

Loan Balance

--------------------------------------------------------------------------------

  

Lessor Section 467

Loan Balance

--------------------------------------------------------------------------------

   Total Payment


--------------------------------------------------------------------------------

Apr 21 2012

   65.53135300    —      25.95937325    39.57197975

 

        Spinnaker         Lease Agreement 2005-l

SCH-3-1



--------------------------------------------------------------------------------

EXHIBIT A

 

to

 

Platform Lease

 

DESCRIPTION AND LOCATION OF PLATFORM

 

Description of Platform

 

The spar facility is a mini-truss Spar hull configuration, supporting a topsides
structure which is attached to the upper side of the truss hull above the level
of the sea and waves. The topsides include the production equipment, a helideck,
and accommodations for the operating crew. The facility is moored in place by
nine (9) line wire and chain mooring system.

 

The process facility includes three-phase separation, gas dehydration, and
compression capabilities and is designed for maximum production of 60,000
barrels of oil per day and 110 million cubic feet of gas per day.

 

The hull section of the spar consists of a ‘hard tank’ section, truss section
and ‘soft tank’ section. The hard tank is 94 feet in diameter and provides the
buoyancy while the soft tank section is the lowermost part of the hull and is
used to help ballast the spar. The truss is a structural section connecting the
hard and soft tanks. The overall length of the hull is 586 feet with the top 50
feet above the water line.

 

The topsides of the spar consists of three main decks approximately 160 ft. x
120 ft. each. The uppermost deck, the drilling deck, sits about 140 ft. above
sea level. The drilling deck is designed to support a portable 1500 HP workover
and completion drilling set, including associated power generators, drilling
fluid processing machinery, and temporary accommodations for associated crew. If
major drilling activity is required, the spar can be moved 350 feet to the side
in order to position a drilling rig over the wells. The two lower decks (cellar
deck and production deck) contain processing equipment necessary to process well
fluids to pipeline quality. The living quarters on the topsides can accommodate
26 persons.

 

Below the spar are eight risers that terminate with dry trees in a center
wellbay within the topsides. The risers are held vertical by means of an air can
system near the top of each riser.

 

Location of Platform

 

The Front Runner IPS is a floating production facility located in Green Canyon
Block 338, over the existing wells, in approximately 3,300 feet of water in
federal Outer Continental Shelf waters off the coast Louisiana (Terrebonne and
Lafourche Parishes). Green Canyon Block 338 is located on the Minerals
Management Service OCS Official Protraction Diagram at NG 15-3.

 

        Spinnaker         Lease Agreement 2005-l

EXH-A-1



--------------------------------------------------------------------------------

EXHIBIT B

 

to

 

Platform Lease

 

DESCRIPTION OF UNDIVIDED INTEREST

 

A 25% undivided interest in the Platform described in Exhibit A to this Lease.

 

        Spinnaker         Lease Agreement 2005-l

EXH-B-1